 



Exhibit 10.3

 

[***] Represents material that has been omitted and will be filed separately
with the Securities and Exchange Commission pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities and Exchange Act of
1934, as amended.

 

TECHNOLOGY TRANSFER AND SUPPLY AGREEMENT

 

This TECHNOLOGY TRANSFER AND SUPPLY AGREEMENT (this “AGREEMENT”) is made as of
_________ __, 2013 by and between PROTALIX LTD., a limited liability company
incorporated under the laws of Israel with offices located at 2 Snunit Street,
Science Park, P.O.B 455, Carmiel 20100, Israel (“PROTALIX”), and FUNDAÇÃO
OSWALDO CRUZ, an agency of the Brazilian Ministry of Health organized under the
laws of Brazil, including its manufacturing unit “BIO-MANGUINHOS”, with
registered offices at Avenida Brasil, 4365, Manguinhos, Rio de Janeiro, RJ, Cep
21045-900, Brazil, CGC NI 33.781.055/0001-35, represented by its President, Dr.
PAULO ERNANI GADELHA VIEIRA, hereinafter collectively referred to as "FIOCRUZ".
For the purposes of this AGREEMENT, PROTALIX and FIOCRUZ each are referred to as
a “PARTY” and collectively as the “PARTIES”.

 

WHEREAS, PROTALIX owns or otherwise controls certain patents, patent
applications, technology, know-how and scientific and technical information
relating to an enzyme replacement therapy for the treatment of Gaucher Disease;
and

 

WHEREAS, FIOCRUZ is a foundation affiliated with the Ministry of Health of the
Brazilian Government and is a manufacturer of vaccines predominantly for the
Brazil National Program of Immunization (“NPI”) which owns, controls and
operates Bio-Manguinhos;

 

WHEREAS, FIOCRUZ desires to obtain from PROTALIX, and PROTALIX desires to
provide to FIOCRUZ, (i) the necessary rights and technical assistance and
information, in various stages, to enable FIOCRUZ to MANUFACTURE and supply the
Product in the Territory (as defined below), and (ii) the SUPPLIED MATERIALS (as
defined below), pursuant to and in accordance with the terms of this AGREEMENT.

 

NOW, THEREFORE, in consideration of the premises, and the mutual covenants and
agreements set forth herein, the PARTIES hereby agree as follows:

 

ARTICLE 1. DEFINITIONS

 

1.1For purposes of this AGREEMENT, the following terms shall have the meaning
ascribed to such term herein:

 

[***]

 

“ADVISORY COMMITTEE” shall mean the committee organized and acting pursuant to
Article 5.5 which shall have the overall responsibility for advising on and
monitoring the implementation of the TECHNOLOGY TRANSFER up to and including the
first successful production of the FINAL PRODUCT for commercial sale, pursuant
to and in accordance with the terms and conditions of this AGREEMENT.

 

1

 

 

“AFFILIATE” means any entity directly or indirectly controlled by, controlling,
or under common control with, a PARTY to this AGREEMENT, but only for so long as
such control shall continue. For purposes of this definition, Article 12.3(d)
and Article 20.6 only, “control” (including, with correlative meanings,
“controlled by”, “controlling” and “under common control with”) means (a)
possession, direct or indirect, of the power to direct or cause direction of the
management or policies of an entity (whether through ownership of securities or
other ownership interests, by contract or otherwise), or (b) beneficial
ownership of at least 50% of the voting securities or other ownership interest
(whether directly or pursuant to any option, warrant or other similar
arrangement) or other comparable equity interests of an entity, it being
understood and agreed that for purposes of clause (a), neither ownership of
voting securities or other ownership interests of an entity nor membership or
representation on (if less than half of the members of) an entity’s board of
directors shall, by themselves, be presumed to constitute the power to direct or
cause direction of the management or policies of such entity. With respect to
the grant of license or other rights by PROTALIX hereunder, “AFFILIATE” shall
exclude any Third PARTY that becomes an Affiliate due to such Third PARTY’s
acquisition of PROTALIX or any other Person with an ownership interest in
PROTALIX.

 

“ANVISA” means the National Sanitary Surveillance Agency of the Brazilian
Government (or any successor or replacement agency that has the authority to
grant the necessary GOVERNMENTAL APPROVALS).

 

“BULK PRODUCT” means the DRUG SUBSTANCE component of a PRODUCT in liquid or
frozen form.

 

“BUSINESS DAY” means a day other than a Saturday, Sunday, or bank or other
public holiday in Brazil and/or Israel.

 

"CELL BANK" means a cell bank of vials with carrot cells producing taliglucerase
alfa with information on its characterization and release, as well as
information on its origin, plasmid, nature and sequence of the gene used, that
is able to provide a sufficient number of vials for the production of the
PRODUCT for a period time not less than 20 years.

 

“CERTIFICATE OF ACCEPTANCE” means a certificate in the form attached hereto as
Appendix III, executed by PROTALIX and FIOCRUZ to confirm the COMPLETION of each
STAGE.

 

“CHALLENGE” shall have the meaning ascribed to such term in Article 4.8.

 

“COMMERCIALIZATION” means the marketing, distribution, offering for sale,
selling and importation of the PRODUCTS. When used as a verb, “Commercialize”
means to engage in Commercialization.

 

“COMPOUND” means (a) a plant cell expressed recombinant Glucocerebrosidase
enzyme having the sequence set forth in Exhibit A to this AGREEMENT, and (b) any
analogs, derivatives and variants thereof.

 

“COMPLETION” means the completion of a STAGE after achieving the COMPLETION
REQUIREMENTS of such STAGE, as confirmed by the ADVISORY COMMITTEE and the
execution of the CERTIFICATE OF ACCEPTANCE by FIOCRUZ and PROTALIX, evidencing
such completion.

 

“COMPLETION REQUIREMENTS” mean, in relation to each STAGE and the TECHNOLOGY
TRANSFER as a whole, the corresponding requirements established in Article 5.2
and Appendix II for advancement to the next STAGE.

 

“CONFIDENTIAL INFORMATION” shall have the meaning ascribed to such term in
Article 11.1.

 

2

 

 

“CONTROL” or “CONTROLLED” means, with respect to any compound, material,
Technology, or intellectual property right, that a PARTY owns or has a license
to use, commercialize, manufacture, market, distribute or sell, and has the
ability to grant to the other PARTY access and/or a license or a sublicense (as
applicable under this AGREEMENT) to such compound, material, Technology, or
intellectual property right as provided for herein without violating (a) the
terms of any agreement or other arrangements with any Third PARTY existing
before or after the EXECUTION Date or (b) any LAW applicable to such license or
sublicense.

 

“DISCLOSING PARTY” shall have the meaning ascribed to such term in Article 11.1.

 

“DRUG SUBSTANCE” means the Compound component of a pharmaceutical drug product.

 

“EFFECTIVE DATE” shall have the meaning ascribed to such term in Article 3.1.

 

“EXECUTION DATE” means the date on which the last PARTY signs this AGREEMENT so
as to make it signed by each of the PARTIES.

 

“FACILITIES” means the facilities of FIOCRUZ in BIO-MANGUINHOS related to the
PRODUCT, including the primary production facility, the secondary facilities and
the quality control laboratories to be adequated or built and validated,
maintained and operated by FIOCRUZ, solely, for each STAGE, after receipt by
FIOCRUZ of written approval of PROTALIX following a full inspection of such
facility to ensure such facility is acceptable for the purpose contemplated
hereunder for such STAGE.

 

“FIELD” means enzyme replacement therapy for the treatment of Gaucher Disease
for the approved indications, dosage forms and strengths.

 

“FILL/FINISH” means (a) formulating the Product using Drug Substance and
required excipients, (b) filling the Product into vials, (c) lyophilization of
the Drug Substance for incorporation into the Product, and (d) testing,
including ongoing stability testing, and release of the Product. For the
avoidance of doubt, Fill/Finish shall not include any activities included in the
definition of Labeling and Packaging.

“FINAL PRODUCT” shall mean PRODUCT produced entirely by FIOCRUZ at the
FACILITIES from the CELL BANK.

 

“FINISHED PACKAGED PRODUCT” means the PRODUCT that has undergone FILL/FINISH and
LABELING AND PACKAGING to be supplied by PROTALIX to FIOCRUZ until the
registration of PRODUCT 2 by ANVISA in PROTALIX's or FIOCRUZ's name.

 

“FORCE MAJEURE EVENT” shall have the meaning ascribed to such term in Article
20.1.

 

“FORECAST” shall have the meaning ascribed to such term in Article 6.2.1.

 

“GOOD MANUFACTURING PRACTICES” or “GMP” means all applicable Good Manufacturing
Practices including, (a) the applicable part of quality assurance to ensure that
products are consistently produced and controlled in accordance with the quality
standards appropriate for their intended use, as defined in ANVISA RDC 17 and
RDC 66-07 laying down the principals and guidelines of good manufacturing
practice, (b) WHO GMP guidelines, and (c) the equivalent Laws in any relevant
country or other sovereign entity in which PRODUCT is marketed, manufactured,
distributed, offered for sale, sold or imported by or on behalf of FIOCRUZ, each
as may be amended and applicable from time to time.

 

“GOVERNMENTAL AUTHORITY” means any court, agency, department, authority or other
instrumentality of any national, state, country, city or other political
subdivision.

 

3

 

 

“GOVERNMENTAL APPROVAL” means the authorizations and approvals (including
regulatory and pricing approvals) of a Governmental Authority that are necessary
for the TECHNOLOGY TRANSFER, or the COMMERCIALIZATION, MANUFACTURE, use or
exploitation of the SUPPLIED MATERIALS, COMPOUND, DRUG SUBSTANCE or PRODUCTS in
the TERRITORY.

 

“GOVERNMENT OFFICIAL” shall have the meaning ascribed to such term in Article
17.2(f).

 

“IMPROVEMENT” means any enhancements to the Protalix Technology enabling
superior productivity, therapeutic activity, feasibility, profitability and/or
improvement of the production processes included in the Protalix Technology.

 

“INDEMNIFIED PARTY” shall have the meaning ascribed to such term in Article
16.3.

 

“INDEMNIFYING PARTY” shall have the meaning ascribed to such term in Article
16.3.

 

"INITIAL FORECAST" shall have the meaning ascribed to such term in Article
6.2.1.

 

“INPI” means the Brazilian National Institute of Industrial Property.

 

“LABELING AND PACKAGING” means the final product labeling and packaging of the
Product as intended for commercial distribution and sale of such PRODUCT to
THIRD PARTIES in the TERRITORY, including insertion of materials such as patient
inserts, patient medication guides, professional inserts and any other written,
printed or graphic materials accompanying the Product.

 

“LAWS” means all laws, statutes, rules, regulations, codes, administrative or
judicial orders, judgments, decrees, injunctions and/or ordinances of any
Governmental Authority, and other legal requirements of any kind, whether
currently in existence or hereafter promulgated, enacted, adopted or amended.

 

“LOSSES” means any and all damages (including all incidental, consequential,
statutory and treble damages), awards, deficiencies, settlement amounts,
defaults, assessments, fines, dues, penalties, costs, fees (including reasonable
attorney fees), liabilities, obligations, taxes, liens, losses and expenses,
including those incurred by or awarded to Third PARTIES with respect to a Third
PARTY Claim by reason of any judgment, order, decree, stipulation or injunction,
or any settlement entered into, and all other documented costs and expenses
incurred in investigating, preparing or defending any Third PARTY Claim
litigation or proceeding, commenced or threatened, or in complying with any
judgments, orders, decrees, stipulations and injunctions (including court costs,
interest and reasonable fees of attorneys, accountants and other experts).

 

“MANUFACTURE” or “MANUFACTURING” means all activities related to the
manufacturing of the COMPOUND, Drug Substance or ProductS, and/or any ingredient
thereof, including manufacturing for commercial sale, in-process and finished
product testing, Fill/Finish, Labeling and Packaging, release of product,
quality assurance activities related to manufacturing and release of product and
ongoing stability tests and regulatory activities related to any of the
foregoing.

 

“NAKED VIALS” means unlabelled vials [***] of PRODUCT that have undergone
FILL/FINISH.

 

“NET SALES” means the gross receipts of all sales of FINAL PRODUCT by or on
behalf of FIOCRUZ, less any sales taxes actually incurred and paid by FIOCRUZ
and reasonable out-of-pocket costs of transportation insurance and
transportation for such FINAL PRODUCT actually incurred and paid by FIOCRUZ. A
Royalty Payment obligation shall accrue upon the receipt of payment for such
FINAL Product.

 

4

 

 

[***]

 

"OCS" means the Office of the Chief Scientist of the Israeli Ministry of Trade,
Industry and Labor.

 

“ORAL FORMULATION” means an oral formulation of a drug product for the treatment
of Gaucher Disease which contains any Compound as the active pharmaceutical
ingredient.

 

“PATENT APPLICATION” means any application for a Patent.

 

“PATENT RIGHTS” means Patents and Patent Applications.

 

“PATENTS” means issued patents, whether domestic or foreign, including issued
patents granted with respect to all continuations, continuations-in-part,
divisions, provisionals and renewals, patents of addition, supplementary
protection certificates, registration or confirmation patents and all reissues,
re-examination and extensions thereof.

 

“PERMITS” means all approvals, authorizations, stamps, registrations,
clearances, consents, licenses, permits, certificates, or regulatory approvals
of any Governmental Authority.

 

“PERSON” means an individual, corporation, partnership, company, joint venture,
unincorporated organization, limited liability company or partnership, sole
proprietorship, association, bank, trust company or trust, whether or not legal
entities, or any Governmental Authority.

 

“PHARMACOVIGILANCE AGREEMENT” means the PHARMACOVIGILANCE Agreement(s) set forth
as Appendix VIII, between PROTALIX and FIOCRUZ.

 

“PRICE” means the price to be charged by PROTALIX for SUPPLIED MATERIAL
manufactured and supplied hereunder as delivered to FIOCRUZ, and which price is
set forth in Article 6, herein.

 

“PRODUCT” means the pharmaceutical product plant cell expressed recombinant
Glucocerebrosidase in any finished dosage form of a drug product that contains
Drug Substance (excluding any ORAL FORMULATION), which is the object of the
TECHNOLOGY TRANSFER under this AGREEMENT, and, as used in this AGREEMENT, refers
to any one of PRODUCT 1, PRODUCT 2, PRODUCT 3 and FINAL PRODUCT (and PRODUCTS,
as used in this AGREEMENT, refers to all of PRODUCT 1, PRODUCT 2, PRODUCT 3 and
FINAL PRODUCT).

 

“PRODUCT 1” shall mean the FINISHED PACKAGED PRODUCT supplied to FIOCRUZ by
PROTALIX.

 

"PRODUCT 2" shall mean PRODUCT LABELED AND PACKAGED by FIOCRUZ at the FACILITIES
from NAKED VIALS supplied to FIOCRUZ by PROTALIX.

 

“PRODUCT 3” shall mean PRODUCT FILLED/FINISHED and LABELED AND PACKAGED by
FIOCRUZ at the FACILITIES from BULK PRODUCT supplied to FIOCRUZ by PROTALIX.

 

“PRODUCT MARKS” means the names and marks on the labeling and packaging of the
FINISHED PACKAGED PRODUCTS supplied to FIOCRUZ hereunder by PROTALIX.

 

“PROTALIX PATENT RIGHTS” means all Patent Rights owned by PROTALIX or otherwise
Controlled by PROTALIX as of the EFFECTIVE DATE or at any time during the Term
that claim the composition of matter, MANUFACTURE or use of the Compound, Drug
Substance or a drug product that contains Drug Substance, including the Patent
Rights listed in Exhibit B.

 

5

 

 

“PROTALIX TECHNOLOGY” means any Technology possessed or otherwise Controlled by
PROTALIX as of the EFFECTIVE DATE or at any time during Term 1 that is necessary
for the MANUFACTURE of the PRODUCTS as MANUFACTURED by, on behalf of, or under
license from, PROTALIX as of the EFFECTIVE DATE.

 

“PURCHASE ORDER” means a firm purchase order in written or electronic form
submitted by FIOCRUZ in accordance with the terms of this Agreement to PROTALIX
authorizing the manufacture and supply of SUPPLIED MATERIAL.

 

“RATE” shall have the meaning ascribed to such term in Article 9.4.

 

“RECIPIENT” shall have the meaning ascribed to such term in Article 11.1.

 

“REPORTING PERIOD” shall have the meaning ascribed to such term in Article 9.2.

 

“ROYALTY PAYMENTS” shall have the meaning ascribed to such term in Article 9.1.

 

“SPECIFICATIONS” means the specifications of the Drug Substance, PRODUCTS, and
SUPPLIED MATERIALS designated by PROTALIX, as initially set forth in Appendix I,
which may be updated from time to time by PROTALIX, including with respect to
MANUFACTURING (including standard operating procedures for manufacturing),
performance, quality control, release, and fill/finish specifications.

 

“STAGES” shall have the meaning ascribed to such term in Article 5.1.2.

 

“SUPPLIED MATERIALS” means the FINISHED PACKAGED PRODUCT, Naked Vials, Bulk
Product and any other materials supplied to FIOCRUZ by PROTALIX for the
MANUFACTURE and/or COMMERCIALIZATION by FIOCRUZ of PRODUCTS in the TERRITORY for
the FIELD in accordance with this AGREEMENT.

 

“TECHNOLOGY” means all materials, technology, data, results and non-public
technical, scientific and clinical information, in any tangible or intangible
form, including know-how, expertise, trade secrets, practices, techniques,
methods, processes, developments, specifications, formulations, formulae, and
any intellectual property rights embodying any of the foregoing, but excluding
any Patent Rights.

 

“TECHNOLOGY TRANSFER” means the provision to FIOCRUZ of the data and information
comprising the Protalix Technology and the non-exclusive, non-transferable
rights to use the Protalix Technology in the TERRITORY granted to FIOCRUZ
hereunder), reasonably necessary to produce the PRODUCT, to be implemented in
various stages as described in Article 5.2 and Appendix II of this AGREEMENT,
for the sole purpose of enabling FIOCRUZ to MANUFACTURE the ProductS for sale
within the Territory for the FIELD, and all data and documentation in PROTALIX's
possession or control reasonably necessary for FIOCRUZ to obtain registration of
the PRODUCTS by ANVISA, in accordance with and subject to the terms and
conditions hereof.

 

“TERM” shall mean "TERM 1" and "TERM 2", and such terms shall have the meanings
ascribed to such terms in Articles 12.1 and 12.2, respectively.

 

“THIRD PARTY” means any Person other than PROTALIX, FIOCRUZ or any of their
respective Affiliates.

 

“THIRD PARTY CLAIM” shall have the meaning ascribed to such term in Article
16.3.

 

6

 

 

“THIRD PARTY LICENSE” means each license agreement between PROTALIX and a THIRD
PARTY pursuant to which or from which PROTALIX obtains a license to PROTALIX
TECHNOLOGY or PROTALIX PATENT RIGHTS.

 

“TERRITORY” means Brazil.

 

1.2Except where expressly stated otherwise in this AGREEMENT, the following
rules of interpretation apply to this AGREEMENT: (a) “include”, “includes” and
“including” are not limiting and mean include, includes and including, without
limitation; (b) definitions contained in this AGREEMENT are applicable to the
singular as well as the plural forms of such terms; (c) references to an
agreement, statute or instrument mean such agreement, statute or instrument as
from time to time amended, modified or supplemented; (d) references to a Person
are also to its permitted successors and assigns; (e) references to an
“Article”, “Section”, “Exhibit”, “Appendix” or “Schedule” refer to an Article or
Section of, or any Exhibit, Appendix or Schedule to, this AGREEMENT unless
otherwise indicated; (f) the word “will” shall be construed to have the same
meaning and effect as the word “shall”; and (g) the word “any” shall mean “any
and all” unless otherwise indicated by context.

 

ARTICLE 2. AGREEMENT PURPOSE AND SCOPE

 

2.1The primary purpose and scope of this AGREEMENT is the TECHNOLOGY TRANSFER
from PROTALIX to FIOCRUZ in order to enable FIOCRUZ to produce and supply
PRODUCTS in the TERRITORY for the FIELD, as follows:

 

(i)during the TECHNOLOGY TRANSFER, the sale and supply exclusively by PROTALIX
to FIOCRUZ of the SUPPLIED MATERIALS for the purpose of FIOCRUZ manufacturing
PRODUCTS in accordance with the STAGES and the provisions of Articles 5 and 6 in
such quantities as provided herein, in order to satisfy the requirements of the
Brazilian MOH for plant cell expressed recombinant Glucocerebrosidase during the
period of the TECHNOLOGY TRANSFER and until registration of the FINAL PRODUCT by
ANVISA in FIOCRUZ's name. For the avoidance of doubt, subject to Section 4.8,
sales by FIOCRUZ outside of Brazil will only apply to FINAL PRODUCT and shall
only take place after full completion of the TECHNOLOGY TRANSFER and in
accordance with the terms and conditions of this AGREEMENT;

 

(ii)the supply of all of the, documentation and technical information reasonably
necessary for the manufacturing and releasing of the PRODUCTS;

 

(iii)a non-exclusive, non-transferable and non-sublicensable license of Protalix
Patent Rights in the TERRITORY for the term of such PATENTS in the TERRITORY,
subject to the terms and conditions of this AGREEMENT; and

 

(iv)the provision of TECHNICAL ASSISTANCE by PROTALIX to FIOCRUZ.

 

7

 

 

ARTICLE 3. CONDITIONS PRECEDENT

 

3.1This AGREEMENT shall become effective upon the last to occur of (a) the date
of written notification by either PARTY to the other PARTY of approval by INPI
of this AGREEMENT, (b) the date of written notification by either PARTY to the
other PARTY of approval by OCS of this AGREEMENT, and (c) registration of the
Product by ANVISA in the name of PROTALIX or, along with Laboratórios Pfizer
Ltda.'s approval to import the PRODUCT into Brazil set forth on Appendix V, in
the name of Laboratórios Pfizer Ltda. (the later of (a), (b) and (c), the
“EFFECTIVE DATE”). If for any reason the supply of the FINISHED PACKAGED PRODUCT
by PROTALIX to FIOCRUZ becomes prohibited under Brazilian LAW, notwithstanding
anything to the contrary herein, PROTALIX shall not be required to supply such
FINISHED PACKAGED PRODUCT for so long as such supply is prohibited and FIOCRUZ
shall pay for any FINISHED PACKAGED PRODUCT already shipped to FIOCRUZ pursuant
to the terms of this Agreement.

 

3.2FIOCRUZ shall, at its sole cost and expense, submit this AGREEMENT to the
INPI for approval and recordation (and take all other actions reasonably
necessary to obtain such approval and recordation) promptly following the
EXECUTION DATE and shall promptly notify PROTALIX of the approval and
recordation of this AGREEMENT by INPI. PROTALIX shall, at its sole cost and
expense, submit this AGREEMENT to the OCS for approval (and take all other
actions reasonably necessary to obtain such approval) promptly following the
EXECUTION DATE and shall promptly notify FIOCRUZ of the approval of this
AGREEMENT by OCS.

 

ARTICLE 4. GRANT OF RIGHTS

 

4.1Subject to the terms and conditions set forth herein, PROTALIX hereby grants
to FIOCRUZ (a) the non-exclusive, non-transferable rights, as applicable, to use
the Protalix Technology provided to FIOCRUZ hereunder, and (b) the
non-exclusive, non-transferable and non-sublicensable license or sublicense, as
applicable, under all PROTALIX PATENT RIGHTS in the TERRITORY for the duration
of such Patent Rights, solely, with respect to the foregoing (a) and (b), for
the purpose of MANUFACTURING PRODUCTS in the FACILITIES, and the
COMMERCIALIZATION of such PRODUCTS, for sale within the Territory for the Field,
as appropriate for each STAGE, in accordance with this AGREEMENT.
Notwithstanding the foregoing, FIOCRUZ’s right to COMMERCIALIZE the PRODUCTS in
the TERRITORY for the FIELD shall be exclusive; provided that (x) such right
shall become non-exclusive in the event that FIOCRUZ fails to comply with this
Article 4.1 or Article 7.2 or is unable to meet demand for the PRODUCTS in the
TERRITORY, and (y) shall not be exclusive with respect to any Protalix PATENTS
RIGHTS or Protalix Technology that is subject to a THIRD PARTY LICENSE that does
not provide PROTALIX the rights to grant exclusive sublicenses thereof. Any
sublicense obligations required by a THIRD PARTY LICENSE to be included in a
sublicense shall be deemed to be included in this AGREEMENT as obligations of
FIOCRUZ [***].

 

4.2FIOCRUZ shall not directly or indirectly market, promote, supply, distribute,
offer for sale, or sell Products nor any other pharmaceutical product that
contains DRUG SUBSTANCE or is derived from Protalix Technology or otherwise use
or otherwise exploit the PROTALIX PATENTS RIGHTS, Protalix Technology, or
SUPPLIED MATERIALS, in, for or to territories outside the TERRITORY or a field
other than the Field, in connection with any other pharmaceutical products, or
in any manner other than as expressly permitted hereunder.

 

4.3FIOCRUZ shall not, without the prior written consent of PROTALIX directly or
indirectly (a) disclose or otherwise make available the Protalix Technology, nor
assign, transfer, license, or sublicense any rights obtained by FIOCRUZ
hereunder, to any AFFILIATE or THIRD PARTY, (b) use the Protalix Technology for
research or development, (c) MANUFACTURE or COMMERCIALIZE ProductS in any
facility or plant other than the Facilities or through any unit of FIOCRUZ other
than BIO-MANGUINHOS, nor (d) other than for the PRODUCTS, use the PROTALIX
PATENTS RIGHTS or Protalix Technology in connection with any pharmaceutical
products (including any successor or alternative delivery, presentations or
dosing regimens of the Product).

 

8

 

 

4.4During the Term, FIOCRUZ shall not directly or indirectly market, promote,
supply, distribute, offer for sale, sell or otherwise exploit any other products
that, in PROTALIX’s good faith judgment may compete with the PRODUCT.

 

4.5During the Technology Transfer, PROTALIX shall make available to FIOCRUZ all
Improvements CONTROLLED by such PARTY that are useful to the MANUFACTURE of the
PRODUCTS.

 

4.6Except for the licenses and other rights granted to FIOCRUZ herein, all
right, title and interest in and to the Protalix Patent Rights and Protalix
Technology shall remain solely with PROTALIX and its licensors, as applicable.

 

4.7FIOCRUZ hereby covenants and agrees not to, directly or indirectly, commence
(or assist any other Person in connection with) any claim, suit, action or other
proceeding (including in front of any court or Governmental Authority, including
any intellectual property office or registry), that challenges the legality,
validity, enforceability, scope or ownership of any PROTALIX Patent Right or
PROTALIX TECHNOLOGY (a “CHALLENGE”). If FIOCRUZ directly or indirectly commences
(or assists any other Person in connection with) any Challenge, PROTALIX shall
(a) have the right to immediately terminate this AGREEMENT by written notice
effective upon receipt by FIOCRUZ, and (b) shall be entitled to recover from
FIOCRUZ any and all costs and expenses, including reasonable attorneys’ fees and
expenses of investigation and defense, incurred by PROTALIX in connection with
such Challenge.

 

4.8Notwithstanding anything to the contrary herein, following COMPLETION of the
TECHNOLOGY TRANSFER, [***].

 

4.9For the avoidance of doubt, notwithstanding the license granted hereunder,
PROTALIX shall retain its exclusive right in the TERRITORY to partner with
patient advocacy groups, and provide patient support and medical education
services to health care professionals, during the TERM and thereafter until
COMPLETION of the TECHNOLOGY TRANSFER or for so long as PROTALIX continues to
supply PRODUCTS to the TERRITORY.

 

4.10From time to time throughout the TERM, PROTALIX will provide to FIOCRUZ
information regarding the status of its development programs for the ORAL
FORMULATION. Upon FIOCRUZ's reasonable request in writing (made no more than
once per every twelve month period), PROTALIX agrees to discuss in good faith a
possible collaboration with FIOCRUZ, or a license or sale to FIOCRUZ of rights,
with respect to the ORAL FORMULATION. Any agreement resulting from such
discussions relating to the ORAL FORMULATION (including any rights to be granted
with respect to the ORAL FORMULATION) shall be separate and apart from this
AGREEMENT. PROTALIX's obligations and FIOCRUZ's rights set forth in this Article
4.10 shall be PROTALIX's sole obligations and FIOCRUZ's sole rights hereunder
with respect to the ORAL FORMULATION.

 

ARTICLE 5. TECHNOLOGY TRANSFER

 

5.1 General.  The TECHNOLOGY TRANSFER shall commence upon the EFFECTIVE DATE and
shall be implemented as set forth in the following chart (and as set forth in
this Article 5 and Appendix II):

 

9

 

 

Estimated Time Table of Milestones in Product Production and Supply,
as a Result of Technology Transfer As Specified In Appendix II

 

Stages   Supplied by
PROTALIX for
PRODUCT supply      FIOCRUZ activity   Stages Quantity Stage 0 –    Immediately
after the EFFECTIVE DATE  

 [***]

 

 [***]

 



[***]

Stage 1 –  Immediately after registration by ANVISA of PRODUCT 2 in FIOCRUZ's
name  

 

[***]

 

 

[***]

 

 

[***]

Stage 2 - After validation of FIOCRUZ new FILL AND FINISH facility  

 

[***]

 

 

[***]

 

 

[***]

Stage 3 - After construction and validation of FIOCRUZ Plant Cell culturing
facility and registration by ANVISA of FINAL PRODUCT in FIOCRUZ's name  

 

[***]

 

 

[***]

 

 

[***]

TOTAL QUANTITY: [***] vials (or equivalent depending on PRODUCT type)    

 

Note: The FIOCRUZ activity set forth in each STAGE in the above chart (other
than STAGE 0) shall only commence following the TECHNOLOGY TRANSFER by PROTALIX
for, and the COMPLETION of, the prior STAGE, as set forth in Appendix II (so
that FIOCRUZ is able to properly perform such activity). COMMERCIALIZATION of
the FINAL PRODUCT shall only occur following COMPLETION of the TECHNOLOGY
TRANSFER. During each STAGE, as applicable, PROTALIX shall use commercially
reasonable efforts to provide, at FIOCRUZ's cost, any proprietary or
non-commercial reagents and standards to FIOCRUZ that are required by FIOCRUZ in
connection with its responsibilities for such STAGE, and use commercially
reasonable efforts to help FIOCRUZ to become self-sufficient to produce or
obtain such materials or reagents on its own.

 

10

 

 

5.1.1Subject to the terms and conditions hereof, PROTALIX shall make available
to FIOCRUZ at and for the FACILITIES, on a STAGE by STAGE basis, all Protalix
Technology that is necessary for such STAGE and for the related MANUFACTURING,
quality control and registration by ANVISA of the PRODUCTS by FIOCRUZ (including
or as reasonable necessary for obtaining requisite GOVERNMENTAL APPROVALS) in
accordance with this AGREEMENT. All PROTALIX TECHNOLOGY shall be provided in the
English language. FIOCRUZ may translate any such documents at its own risk, cost
and expense. Notwithstanding anything to the contrary herein, PROTALIX will
transfer the PROTALIX TECHNOLOGY relating to [***] as the last step of STAGE 3
of the TECHNOLOGY TRANSFER only following positive completion by FIOCRUZ of
clinical trials for the FINAL PRODUCT and registration by ANVISA of the FINAL
PRODUCT in FIOCRUZ's name (as well as the other steps of STAGE 3 [***].

 

5.1.2The PARTIES hereby agree that the TECHNOLOGY TRANSFER will be implemented
in sequential stages (the “STAGES”) as set forth in Article 5.1, Article 5.2 and
Appendix II. Each STAGE will take the time required to achieve the COMPLETION of
such STAGE as provided by Article 5.2 and Appendix II. The beginning of each
STAGE following STAGE 0 will be subject to the achievement of the COMPLETION
REQUIREMENTS of the previous STAGE, as specified in Article 5.2 and Appendix II.
FIOCRUZ will purchase the quantity of PRODUCTS set forth for each STAGE in the
STAGES chart in Section 5.1, in order for COMPLETION of each such STAGE and
commencement of the following STAGE (in addition to COMPLETING the other
COMPLETION REQUIREMENTS), emphasizing that, notwithstanding anything to the
contrary herein, proceeding to the STAGE 3 will only occur with the total
purchase by FIOCRUZ of the estimated quantities for the STAGES 0, 1 and 2.

 

5.1.3PROTALIX and FIOCRUZ shall each appoint, no later than thirty (30) calendar
days after the EXECUTION DATE, its respective Technical Project Managers (whose
duties are set forth in Articles 5.3 and 5.4 below) and prepare a coordination
plan that will set forth and coordinate the activities of the PARTIES to take
place during the period of the TECHNOLOGY TRANSFER. The coordination plan will
take into account the contractual obligations of the PARTIES and shall include
clauses such as addresses, correspondence, numbers, numbers of copies to be
released, scheduling of activities, persons in charge, standards to be used for
equipment and construction and other matters required or useful for the
successful implementation of the TECHNOLOGY TRANSFER. Each of FIOCRUZ and
PROTALIX shall notify the other in writing, at least thirty (30) days prior to
replacing any of its Technical Project Managers and, in such case, shall cause
both the replaced Technical Project Manager and the replacement Technical
Project Manager to work together during a transition term of at least thirty
(30) days.

 

5.1.4During all STAGES, FIOCRUZ shall, at its own cost and expense, be
responsible for (a) obtaining all GOVERNMENTAL APPROVALS required to MANUFACTURE
and COMMERCIALIZE the PRODUCTS MANUFACTURED in the FACILITY in the Territory in
accordance with the applicable STAGE, and (b) the construction, validation,
maintenance and operation of the FACILITIES (including the new lyophilization
suite, bioreactor facility and purification suites). FIOCRUZ shall be permitted
to conduct any clinical trials approved by ANVISA required to obtain
GOVERNMENTAL APPROVALS in the TERRITORY for the PRODUCTS entirely MANUFACTURED
by FIOCRUZ at the FACILITY for the FIELD; provided FIOCRUZ provides PROTALIX
prior written notice thereof and reasonably consults with PROTALIX upon
PROTALIX’s request.

 

11

 

 

5.1.5Notwithstanding Article 5.1.4, and for the avoidance of doubt, (a) FIOCRUZ
acknowledges and agrees that PROTALIX shall be permitted to obtain and maintain,
and take all actions necessary to obtain and maintain its own GOVERNMENTAL
APPROVALS for the PRODUCTS or similar pharmaceutical products in the TERRITORY,
and (b) the PARTIES acknowledge and agree that until FIOCRUZ obtains its own
GOVERNMENTAL APPROVAL for the ProductS, FIOCRUZ shall COMMERCIALIZE the FINISHED
PACKAGED PRODUCT supplied by PROTALIX under the GOVERNMENTAL APPROVALS obtained
prior to the Effective Date by PROTALIX for the Territory.

 

5.1.6The purchase by and supply to FIOCRUZ of SUPPLIED MATERIALS during each
STAGE of TECHNOLOGY TRANSFER shall occur in accordance with Article 6. As part
of the TECHNOLOGY TRANSFER, PROTALIX may supply specific SUPPLIED MATERIALS to
FIOCRUZ for the sole purpose of testing, validation and training, and for
preparation for the following STAGE. FIOCRUZ shall utilize such SUPPLIED
MATERIALS solely for such purpose and not for any commercial use.

 

5.2STAGEs. The TECHNOLOGY TRANSFER will be implemented in the sequential STAGES
set forth in Appendix II, subject to and in accordance with the terms hereof,
including Appendix II.

 

5.3Responsibilities of PROTALIX. The sole obligations of PROTALIX relating to
the TECHNOLOGY TRANSFER are set forth in this Article 5 and FIOCRUZ agrees that
PROTALIX shall have no other obligations, express or implied, with respect
thereto.

 

5.3.1The PROTALIX Project Technical Manager will represent PROTALIX with respect
to the implementation of the TECHNOLOGY TRANSFER. The PROTALIX Project Technical
Manager will coordinate all activities of PROTALIX in relation to the TECHNOLOGY
TRANSFER in cooperation with the FIOCRUZ Project Technical Manager. The PROTALIX
Project Technical Manager shall not be responsible for the responsibilities of
FIOCRUZ nor for management of FIOCRUZ’s employees or other personnel.

 

5.3.2Following [***], in the event that FIOCRUZ's CELL BANK is damaged or
otherwise becomes defective, PROTALIX shall utilize its own CELL BANK to provide
a new CELL BANK to FIOCRUZ.

 

5.3.3All of PROTALIX’s obligations under this Article 5 shall (a) be conditioned
on FIOCRUZ’s cooperation in connection therewith and compliance with this
AGREEMENT (including fulfillment of its responsibilities set forth in this
Article 5), and (b) cease upon Completion of the final STAGE of the TECHNOLOGY
TRANSFER.

 

5.4Responsibilities of FIOCRUZ

 

5.4.1The FIOCRUZ Project Technical Manager will represent FIOCRUZ with respect
to the implementation of the TECHNOLOGY TRANSFER. The FIOCRUZ Project Technical
Manager of FIOCRUZ will coordinate all activities of FIOCRUZ in relation to the
TECHNOLOGY TRANSFER in cooperation with the PROTALIX Project Technical Manager.
The FIOCRUZ Project Technical Manager shall not be responsible for the
responsibilities of PROTALIX nor for management of PROTALIX’s employees or other
personnel.

 

12

 

 

5.4.2[***] in the event that PROTALIX's CELL BANK is damaged or otherwise
becomes defective, FIOCRUZ shall utilize its own CELL BANK to provide a new CELL
BANK to PROTALIX.

 

5.4.3FIOCRUZ shall take all necessary steps to ensure the FACILITY is
constructed, maintained and operated in a manner that enables the safe and
proper use of the PROTALIX TECHNOLOGY solely for the MANUFACTURE of the PRODUCTS
in accordance with this AGREEMENT. FIOCRUZ will be responsible for the
construction, validation, maintenance and operation of the FACILITIES during the
term of this AGREEMENT and those FACILITIES shall at all times be (a) approved
by ANVISA, (b) appropriate and adequate for implementing the then-current STAGE,
and (c) in compliance with all the applicable LAWS, SPECIFICATIONS and GMP. The
MANUFACTURING, COMMERCIALIZATION and storage operations, procedures and
processes used by FIOCRUZ in connection with the MANUFACTURE of PRODUCTS
hereunder (including any FACILITY) shall be in full compliance with all
applicable SPECIFICATIONS and LAWS, including GMP and health and safety LAWS.

 

5.4.4All costs and expenses related to the FACILITIES, including their
construction, operation, maintenance and validation, shall be borne by FIOCRUZ.
FIOCRUZ shall staff the FACILITIES with qualified personnel to perform all
STAGES of the production and operation process and obtain the required
GOVERNMENTAL APPROVALS therefor.

 

5.4.5Except as otherwise expressly set forth herein, FIOCRUZ shall be
responsible for the production and acquisition, at its own cost and expense, of
all necessary materials. FIOCRUZ shall be responsible for the ensuring the
quality of all such materials, including that such materials meet all
requirements of applicable Brazilian LAWS.

 

5.5ADVISORY COMMITTEE. PROTALIX and FIOCRUZ shall establish an ADVISORY
COMMITTEE as of the EFFECTIVE DATE composed of three (3) senior members of each
of PROTALIX and FIOCRUZ. The members of the ADVISORY COMMITTEE may be
represented at any meeting by a designee appointed by such member for such
meeting. The chairperson of the ADVISORY COMMITTEE shall be designated by
PROTALIX. FIOCRUZ shall designate one of its representative members as secretary
to the ADVISORY COMMITTEE. Each such PARTY shall be free to change its
representative members by notice to the other such PARTY.

 

5.5.1Responsibilities. The ADVISORY COMMITTEE shall be responsible for advising
on and monitoring the implementation of the TECHNOLOGY TRANSFER, including
clinical development work and regulatory activities in relation to PRODUCTS in a
manner which is consistent with the terms and conditions of this AGREEMENT.

 

13

 

 

5.5.2Meetings. The ADVISORY COMMITTEE shall meet at least twice every calendar
year, (and more frequently should PROTALIX and FIOCRUZ agree to such more
frequent meetings), on such dates and at such times as PROTALIX and FIOCRUZ
shall agree. Additional meetings may also be called by either PROTALIX or
FIOCRUZ as reasonably required, on forty (40) calendar days written notice to
the other, unless such notice is waived by such other PARTY. The meetings shall
alternate between the offices of PROTALIX and FIOCRUZ, unless the PARTIES
otherwise agree. The chairperson shall be responsible for sending notices of
meetings to all members. The ADVISORY COMMITTEE may also convene or be polled or
consulted from time to time by means of telecommunications, video conferences or
correspondence, as deemed necessary or appropriate. Fifteen (15) calendar days
prior to each ADVISORY COMMITTEE meetings described above, an English summary of
progress under the TECHNOLOGY TRANSFER shall be provided by FIOCRUZ to the
members of the ADVISORY COMMITTEE, including detailed accounting of the
expenditures.

 

5.5.3Decisions. All decisions of the ADVISORY COMMITTEE shall be made by
unanimous consent of the members present in person or by telephone or
teleconferences/videoconferences at any meeting, with FIOCRUZ members
cumulatively having one (1) vote and PROTALIX members cumulatively having one
(1) vote. A quorum for a meeting shall require at least one (1) representative
from FIOCRUZ and at least one (1) representative from PROTALIX.

 

5.5.4In the event that unanimity cannot be reached by the ADVISORY COMMITTEE
with respect to a matter that is subject to its decision-making authority, then
the matter shall be referred for further review and resolution to the President
of PROTALIX or such other similar position designated by PROTALIX from time to
time, and the President of FIOCRUZ, or such other similar position designated by
FIOCRUZ from time to time. The designated persons at each of PROTALIX and
FIOCRUZ shall use reasonable efforts to resolve the matter within thirty (30)
days after the matter is referred to them. In the event that the designated
officers fail to resolve the matter during such time period, PROTALIX and
FIOCRUZ agree to submit the matter to be resolved with the assistance of a
suitably qualified independent mediator or expert. In the event that the matter
is still not resolved within fifty (50) days after the matter was referred to
the designated persons at each of PROTALIX and FIOCRUZ the proposal or
determination of PROTALIX’s President shall prevail (provided such proposal or
determination shall be made in good faith).

 

5.5.5Minutes. Within fifteen (15) BUSINESS DAYS after each ADVISORY COMMITTEE
meeting, the secretary of the ADVISORY COMMITTEE shall prepare and distribute
minutes of the meeting, which shall provide a description in reasonable detail
of the discussions held at that meeting and a list of any actions, decisions
and/or determinations approved by the ADVISORY COMMITTEE. The secretary shall be
responsible for circulation of all drafts and final minutes. Draft minutes shall
be first circulated to the chairperson, edited and approved by the chairperson
and then circulated in final draft form to all members of the ADVISORY COMMITTEE
sufficiently in advance of the next meeting to allow adequate review and comment
prior to the meeting. Minutes shall be approved or disapproved, and revised as
necessary, at the next meeting. Final minutes shall be distributed to the
members of the ADVISORY COMMITTEE.

 

5.5.6Expenses. Each PARTY shall be responsible for all travel and related costs
for its representatives to attend meetings of, and otherwise participate on, the
ADVISORY COMMITTEE.

 

14

 

 

5.5.7During the term of this AGREEMENT, the ADVISORY COMMITTEE shall be assisted
by specific task forces (“TASK FORCES”) which shall be responsible for advising
the ADVISORY COMMITTEE within their area of responsibilities and implementing
the decisions made by the ADVISORY COMMITTEE to the extent such decisions are
within the competence of the TASK FORCES. The following TASK FORCES shall be
organized:

 

(i)a technical TASK FORCE;

 

(ii)a clinical and regulatory TASK FORCE;

 

(iii)a manufacturing TASK FORCE; and

 

(iv)other TASK FORCES may be established upon the decision of the ADVISORY
COMMITTEE.

 

The composition and numbers of representatives of each PARTY on each TASK FORCE
shall be decided by both PROTALIX and FIOCRUZ on an ad hoc basis. Each of
PROTALIX and FIOCRUZ shall be responsible for all travel and related costs for
its representatives to attend TASK FORCE meetings.

 

ARTICLE 6. PURCHASE AND SUPPLY OF SUPPLIED MATERIALS

 

6.1Agreement to Supply.

 

6.1.1Commencing on the EFFECTIVE DATE and continuing until the COMPLETION of the
TECHNOLOGY TRANSFER, PROTALIX will supply and FIOCRUZ will purchase SUPPLIED
MATERIALS, in the form (e.g., FINISHED PACKAGED PRODUCT, NAKED VIALS, BULK
PRODUCT, etc.) appropriate for the then-current STAGE, that are necessary for
FIOCRUZ to MANUFACTURE and/or COMMERCIALIZE the PRODUCTS in the TERRITORY for
the FIELD, at the pricing set forth herein. [***]

 

6.1.2Commercial supply will commence as soon as commercially reasonable,
following the receipt of ANVISA approval for the PRODUCT.

 

6.1.3Commencing on the EFFECTIVE DATE and continuing until the later of
COMPLETION of the TECHNOLOGY TRANSFER, FIOCRUZ shall purchase the SUPPLIED
MATERIALS from PROTALIX on an exclusive basis.

 

6.1.4During the TECHNOLOGY TRANSFER, if FIOCRUZ is unable to MANUFACTURE the
PRODUCTS in accordance with the then-current STAGE, then FIOCRUZ shall, in
accordance with this Article 6, submit to PROTALIX orders for, and PROTALIX
shall use commercially reasonable efforts to fulfill such orders for, SUPPLIED
MATERIALS in the form required by FIOCRUZ to MANUFACTURE and/or COMMERCIALIZE
the PRODUCTS (e.g., if, during STAGE 3, FIOCRUZ cannot adequately FILL/FINISH
the BULK PRODUCT to create PRODUCTS, then PROTALIX shall use commercially
reasonable efforts to supply [***] ordered by FIOCRUZ); provided that FIOCRUZ
provides PROTALIX sixty (60) days advance notice thereof.

 

6.1.5FINISHED PACKAGED PRODUCT will be provided with a minimum [***] remaining
shelf life and NAKED VIALS will be provided with a minimum [***] remaining shelf
life.

 

15

 

 

6.2Forecasts and Purchase Orders.

 

6.2.1On the EFFECTIVE DATE, or such later date that is at least ninety (90) days
preceding the first requested delivery date for SUPPLIED MATERIALS, FIOCRUZ
shall deliver to PROTALIX, FIOCRUZ’s quarterly projection of the quantities of
SUPPLIED MATERIALS that FIOCRUZ anticipates ordering from PROTALIX for the four
(4) calendar quarters commencing with the first quarter that includes the first
requested delivery date (the “INITIAL FORECAST”), together with a Purchase Order
for SUPPLIED MATERIALS for the first two (2) calendar quarters covered by such
Initial Forecast. The quantities of SUPPLIED MATERIALS specified for the
remaining quarters of such Initial Forecast shall be non-binding. Thereafter,
ninety (90) days prior to the first business day of each subsequent calendar
quarter during the Term, FIOCRUZ shall deliver to PROTALIX a rolling four (4)
calendar quarter forecast updating the prior forecast (together with the Initial
Forecast, each a “FORECAST”), together with a Purchase Order for the first two
(2) calendar quarters of such Forecast. The quantities of SUPPLIED MATERIALS
specified for the remaining two (2) quarters of such Forecast shall be
non-binding. Unless agreed separately between the PARTIES, each Purchase Order
shall specify no more than three (3) delivery dates for the SUPPLIED MATERIALS
in each calendar quarter. Purchase Orders shall be in writing, and no verbal
communications or e-mail shall be construed to mean a commitment to purchase or
sell. PROTALIX shall confirm receipt of any valid Purchase Order as soon as
reasonably practicable after receipt. Subject to Sections 6.2.2, PROTALIX shall
provide SUPPLIED MATERIALS to FIOCRUZ pursuant to valid Purchase Orders issued
by FIOCRUZ to PROTALIX. FIOCRUZ shall provide PROTALIX with a written
acknowledgment of receipt of SUPPLIED MATERIALS within three (3) BUSINESS DAYS
of its receipt of SUPPLIED MATERIALS. This written acknowledgment shall confirm
the quantity of SUPPLIED MATERIALS delivered and the date of delivery.

 

6.2.2Unless otherwise agreed in writing by PROTALIX, in no event shall PROTALIX
be obligated to deliver quantities of SUPPLIED MATERIALS specified in a Purchase
Order for a quarter which exceed [***] of the quantities specified by FIOCRUZ
for the same period in the Forecast delivered in the prior calendar quarter.
PROTALIX shall, however, use commercially reasonable efforts, but will be under
no obligation, to supply SUPPLIED MATERIALS in excess of [***] of such
quantities specified in such Forecast. Without limitation to the foregoing, in
no event shall PROTALIX be required to supply quantities of SUPPLIED MATERIALS
in excess of those commercially reasonable for PROTALIX to supply for any given
period.

 

6.2.3Subject to Section 6.2.2, FIOCRUZ shall purchase all SUPPLIED MATERIALS
ordered and specified in a Purchase Order. Purchase Orders may be delivered
electronically or by other means to such location and in such manner as the
PARTIES shall agree All Purchase Orders, confirmations of receipt of Purchase
Orders and other notices contemplated under this Section 6.2 shall be sent to
the attention of such persons as each party may identify to the other in writing
from time to time in accordance with Section 20.9.

 

6.2.4The Forecasts shall show demand for SUPPLIED MATERIALS on a monthly basis,
and for the first three months of any such Forecast shall state the dates of
required delivery for such SUPPLIED MATERIAL.

 



16

 

 

6.2.5All Forecasts and Purchase Orders shall set forth the presentation of such
SUPPLIED MATERIALS (e.g., FINISHED PACKAGED PRODUCT, NAKED VIALS, BULK PRODUCT).

 

6.2.6FIOCRUZ shall not submit Purchase Orders for, and PROTALIX shall not be
required to supply, any single delivery of SUPPLIED MATERIALS of less than [***]
of SUPPLIED MATERIALS (or the equivalent thereof with respect to DRUG
SUBSTANCE). For the avoidance of doubt, all vials supplied hereunder shall be
[***].

 

6.2.7PROTALIX shall use commercially reasonable efforts to meet FIOCRUZ requests
for additional quantities beyond those set forth in Purchase Orders.

 

6.3Delivery; Risk of Loss.

 

6.3.1PROTALIX shall ship SUPPLIED MATERIALS ordered by FIOCRUZ as set forth in
the applicable Purchase Order, in accordance with the terms hereof. PROTALIX
shall deliver SUPPLIED MATERIALS to FIOCRUZ by the delivery date set forth in
the applicable Purchase Order, or such other date as may be agreed to in writing
by the PARTIES from time to time. PROTALIX shall deliver SUPPLIED MATERIALS to
FIOCRUZ FCA Protalix airport, customs cleared at shipping point, as per
Incoterms 2000.

 

6.3.2PROTALIX shall include certificates of analysis with all shipments of
SUPPLIED MATERIAL.

 

6.3.3Title to SUPPLIED MATERIAL shall pass to FIOCRUZ when the SUPPLIED MATERIAL
has been delivered to FIOCRUZ pursuant to Article 6.3.1 above.

 

6.3.4FIOCRUZ is responsible for acquiring import permits, letters of credit,
customs clearance in Brazil and local transportation and distribution necessary
for the supply and receipt of SUPPLIED MATERIALS to be supplied to FIOCRUZ
hereunder.

 

6.4Price; Payment; Taxes.

 

6.4.1In the event the TECHNOLOGY TRANSFER is not COMPLETED by the end of the
initial seven (7) year period, FIOCRUZ shall continue to obtain from PROTALIX
its requirements of PROTALIX BULK PRODUCT for production of the PRODUCT at the
same terms and conditions as described above and, for the renewal periods in
TERM 1, PROTALIX shall provide [***]% discount over the last price of BULK
PRODUCT as described in table below (6.4.2).

 

6.4.2During TERM 1, the pricing for the SUPPLIED MATERIALS shall be as follows:

 

17

 

 

Year   FINISHED PACKAGED
PRODUCT PRICE [***]   NAKED VIALS
PRICE [***]   BULK
PRODUCT
PRICE [***] From the EFFECTIVE DATE until one (1) year after the EFFECTIVE DATE.
 
[***]  
[***]  
[***] From the end of the foregoing period until two (2) years after the
EFFECTIVE DATE.  
[***]  
[***]  
[***] From the end of the foregoing period until three (3) years after the
EFFECTIVE DATE.  
[***]  
[***]  
[***] From the end of the foregoing period until four (4) years after the
EFFECTIVE DATE.  
[***]  
[***]  
[***] From the end of the foregoing period until five (5) years after the
EFFECTIVE DATE.  
[***]  
[***]  
[***] From the end of the foregoing period until six (6) years after the
EFFECTIVE DATE.  
[***]  
[***]  
[***] From the end of the foregoing period until the COMPLETION of the
TECHNOLOGY TRANSFER  
[***]  
[***]  
[***]

 

6.4.3Invoices and Payment. PROTALIX shall submit invoices to FIOCRUZ upon
shipment of SUPPLIED MATERIALS to the address in the TERRITORY set forth in the
applicable Purchase Order. FIOCRUZ shall pay all amounts due in U.S. Dollars
within [***] from the date of receipt of the invoice by FIOCRUZ.

 

6.4.4Taxes. Subject to Article 9.5 of this Agreement:

 

I.the Price includes all taxes except such sales, value-added and use taxes
which PROTALIX is required by law to collect from FIOCRUZ;

 

II.such taxes, if any, will be separately stated in PROTALIX's invoice and will
be paid by FIOCRUZ to PROTALIX, unless FIOCRUZ provides an exemption to
PROTALIX, and subject to receipt of a valid receipt or invoice to FIOCRUZ in the
form and manner required by LAW to allow FIOCRUZ to recover such taxes to the
extent allowable by LAW; and

 

III.PROTALIX shall be solely responsible for the timely payment of all such
taxes to the applicable GOVERNMENTAL AUTHORITY.

 

18

 

 

6.5Purchase Order Effective Upon Anvisa Approval; Letter of Credit.

 

6.5.1Notwithstanding anything to the contrary herein, (i) the PURCHASE ORDER set
forth in Appendix IV for the first delivery, for [***], of PRODUCT for STAGE 0
of the Agreement shall be deemed to be delivered by FIOCRUZ to PROTALIX
concurrently upon the EFFECTIVE DATE, and (ii) the PURCHASE ORDER for [***] of
PRODUCT for completion of STAGE 0 of the AGREEMENT, shall be deemed to be
delivered by FIOCRUZ to PROTALIX [***]. As security for payment of the PRICE for
the PRODUCT to be ordered pursuant to such PURCHASER ORDER for the first
delivery of STAGE 0, concurrently with the execution and delivery of this
Agreement, FIOCRUZ shall execute and deliver to PROTALIX the letter of credit
attached hereto as Appendix VI.  For the avoidance of doubt, the quantity of
PRODUCT purchased pursuant to such PURCHASE ORDER shall count towards and
satisfy the first delivery requirement for STAGE 0 set forth in Section 5.1. As
security for payment of the PRICE for the PRODUCT to be ordered pursuant to
PURCHASE ORDERS, (a) concurrently with the execution and delivery of this
AGREEMENT, FIOCRUZ shall request an irrevocable letter of credit to be confirmed
by a first class USA bank covering the PURCHASE ORDER for the first delivery of
STAGE 0 of this AGREEMENT, in the form of the request attached hereto as
Appendix VI, (b) within thirty (30) days of the execution and delivery of this
AGREEMENT, FIOCRUZ shall provide to PROTALIX a fully executed and effective
irrevocable letter of credit confirmed by a first class USA bank covering the
PURCHASE ORDER for the first delivery of STAGE 0 of this AGREEMENT, in a form
reasonably acceptable to PROTALIX, and (c) on or prior to submission of each
subsequent PURCHASE ORDER [***] FIOCRUZ shall execute and deliver other
irrevocable letters of credit confirmed by a first class USA bank covering the
PURCHASE ORDER for such delivery under the AGREEMENT (in the same form as the
letter of credit provided by FIOCRUZ for the first delivery of STAGE 0 of this
AGREEMENT), together covering the total amount of the AGREEMENT, along the
duration of the AGREEMENT.  [***]  Notwithstanding anything to the contrary
herein, PROTALIX shall have no obligation to ship any PRODUCT for any year of
this AGREEMENT until a fully executed and effective letter of credit for such
PURCHASE ORDER of the AGREEMENT (that complies with the terms of this Section
6.5.1) is delivered to PROTALIX.

 

6.5.2In the event that COMPLETION of the TECHNOLOGY TRANSFER is not achieved
prior to the date occurring seven (7) years following the EFFECTIVE DATE, this
AGREEMENT may be renewed, pursuant to and in accordance with Section 12.1;
provided that, for each such renewal period, PURCHASE ORDERS and a letter of
credit equivalent to those provided for in Section 6.5.1 are executed by FIOCRUZ
and delivered to PROTALIX prior to such renewal

 

ARTICLE 7. MANUFACTURE; COMMERCIALIZATION AND QUALITY CONTROL

 

7.1Manufacture

 

7.1.1During the TERM following the EFFECTIVE DATE, FIOCRUZ shall perform the
applicable MANUFACTURING steps with respect to the PRODUCTS solely in the
FACILITY and solely from the SUPPLIED MATERIALS supplied by PROTALIX to FIOCRUZ.

 

19

 

 

7.1.2FIOCRUZ shall employ only the MANUFACTURING and other processes, and shall
comply with the quality control standards, included in the PROTALIX TECHNOLOGY
provided to FIOCRUZ and shall ensure that the PRODUCTS complies with the
SPECIFICATIONS, GMP standards and all applicable Brazilian LAWS. There shall be
no changes made to such processes, standards, or SPECIFICATIONS without
PROTALIX’s prior written consent.

 

7.1.3FIOCRUZ represents and warrants that the FACILITIES and FIOCRUZ’s
MANUFACTURING practices at the FACILITIES shall at all times comply with all
applicable Brazilian LAWS, SPECIFICATIONS and GMP standards.

 

7.1.4FIOCRUZ shall use the PROTALIX TECHNOLOGY and SPECIFICATIONS (including any
items provided pursuant to the TECHNOLOGY TRANSFER, such as the bioreactors,
growth media, and cell banks) solely for the purposes of MANUFACTURING the
PRODUCTS in the FACILITY, pursuant to and in accordance with this AGREEMENT, and
not in connection with any other pharmaceutical products unless agreed to by the
PARTIES in writing in advance.

 

7.1.5PROTALIX may, in its sole discretion, modify the SPECIFICATIONS upon
written notice to FIOCRUZ. PROTALIX shall use commercially reasonable efforts to
provide written justification of such changes (which shall include information
and data supporting such change) to FIOCRUZ in a reasonably prompt manner so
that FIOCRUZ may update the PRODUCT registration in ANVISA held by FIOCRUZ.

 

7.2Commercialization

 

7.2.1FIOCRUZ shall use its best efforts to diligently COMMERCIALIZE the PRODUCTS
in accordance with this AGREEMENT.

 

7.2.2FIOCRUZ represents and warrants that FIOCRUZ’s COMMERCIALIZATION shall at
all times comply with all applicable Brazilian LAWS and the highest commercial
and ethical standards.

 

7.2.3FIOCRUZ’s COMMERCIALIZATION, including with respect to the marketing and
promotion, of the PRODUCTS shall only be for the approved indications, dosage
forms and strengths included in the FIELD.

 

7.3Access to the Facilities and Technical Visits; Payment for Technical
Assistance.

 

7.3.1During the TECHNOLOGY TRANSFER, PROTALIX shall have the right to enter the
FACILITIES, during normal business hours to check and verify the FACILITY, DRUG
SUBSTANCES, PRODUCTS, SUPPLIED MATERIALS and any MANUFACTURING processes,
quality control standards and other activities relating to the foregoing or this
AGREEMENT that are performed at the FACILITY to ensure compliance with this
AGREEMENT (including compliance with the SPECIFICATIONS, GMP standards, and
applicable Brazilian LAW and achievement of COMPLETION REQUIREMENTS). FIOCRUZ
shall implement any mitigation plan reasonably identified by PROTALIX to address
any such findings.

 



20

 

 

7.3.2FIOCRUZ shall allow PROTALIX and/or its representatives/designees
reasonable access to the FACILITIES and to its records in order to enable
PROTALIX to conduct periodic reviews during normal business hours of the health
and safety practices and performance of the FACILITIES. In connection with such
audit or evaluation, FIOCRUZ shall cooperate in the completion of a Health &
Safety survey by PROTALIX or in the scheduling of a Health & Safety audit of any
FACILITY, as applicable. FIOCRUZ shall correct, at its own cost and expense, any
material deficiencies in its health and safety management practices that are
identified to it. FIOCRUZ acknowledges that such reviews and evaluations
conducted by PROTALIX are for the benefit of PROTALIX only and are not a
substitute for FIOCRUZ’s own health and safety management obligations under this
AGREEMENT and, accordingly, FIOCRUZ may not rely upon them.

 

7.4Quality Control Testing/Validation.

 

7.4.1For each STAGE of the TECHNOLOGY TRANSFER, FIOCRUZ shall be responsible for
validation of the MANUFACTURING and operating processes and quality control
testing as conducted by FIOCRUZ at the FACILITIES. During the TECHNOLOGY
TRANSFER, upon PROTALIX’s request, FIOCRUZ shall, at FIOCRUZ’s sole cost and
expense, (a) submit a sample of any production batch of the PRODUCTS for
parallel quality control testing to be performed by PROTALIX or
representatives/designees, (b) make available to PROTALIX any books and records
relating to the MANUFACTURING and operating processes, quality control testing,
DRUG SUBSTANCE, SUPPLIED MATERIALS and the PRODUCTS, and (c) provide to PROTALIX
all documentation reasonably necessary to evidence that the PROTALIX TECHNOLOGY
and SUPPLIED MATERIALS have been used only in accordance with this AGREEMENT.

 

7.4.2During the TERM of the AGREEMENT, in accordance with Section 7.4.1(a),
FIOCRUZ will supply with each sample supplied to PROTALIX, a certificate of
analysis duly signed by an individual qualified and authorized with respect to
the PRODUCTS in sufficient detail to demonstrate conformity with the
SPECIFICATIONS. If any delivery consists of the PRODUCTS of more than one
production batch, FIOCRUZ shall provide a certificate of analysis for each such
batch.

 

7.4.3In the event that the results of the quality control tests of PROTALIX and
FIOCRUZ are not consistent, FIOCRUZ shall, and PROTALIX, shall have the right
but not the obligation to, repeat such tests, at FIOCRUZ’s sole cost and
expense. In the event PROTALIX and FIOCRUZ repeated such tests and such
inconsistency remains, an independent laboratory having a confirmed experience
in Recombinant Enzyme testing agreed upon by both PROTALIX and FIOCRUZ in good
faith shall be requested to perform the test and such test shall determine
whether a batch can be released or not. The costs of such test by the laboratory
shall be borne by FIOCRUZ. Any batch that has been finally rejected shall be
destroyed at FIOCRUZ‘ expense and FIOCRUZ shall provide PROTALIX with
destruction certificates. In case FIOCRUZ experiences, during the TECHNOLOGY
TRANSFER, problems in meeting the quality of SPECIFICATIONS of PRODUCTS, the
PARTIES will define corrective measures to ensure quality and carry out
validation of such measures.

 

7.4.4FIOCRUZ shall be responsible for and reimburse PROTALIX for costs and
reasonably agreed upon expenses incurred to provide technical assistance or
training to FIOCRUZ, including all costs and expenses relating to travel
(business class tickets for all flights), local transportation, hotel, food, and
reasonable per diem expenses.

 



21

 

 

7.4.5In accordance with the payment terms in Article 9, FIOCRUZ shall pay
PROTALIX for the technical assistance and training provided by PROTALIX to
FIOCRUZ (as agreed upon by PROTALIX and FIOCRUZ), at the following rates:

 

Employee (other than Supervisors, Managers or Directors) [***] U.S. dollars per
hour Supervisor: [***] U.S. dollars per hour Manager: [***] U.S. dollars per
hour Senior Manager or Director [***] U.S. dollars per hour

 

ARTICLE 8. USE OF NAMES AND MARKS; PATENT RIGHTS

 

8.1Product Mark License to FIOCRUZ. PROTALIX hereby grants to FIOCRUZ, during
the Term, a non-exclusive, non-transferable, non-sublicensable, limited license
to use the Product Marks as they exist on the labeling and packaging of the
FINISHED PACKAGED Product at the time such FINISHED PACKAGED PRODUCT is supplied
to FIOCRUZ by PROTALIX hereunder in connection with COMMERCIALIZATION of such
PRODUCT within the Territory for the Field in accordance with the terms and
conditions of this AGREEMENT. For the avoidance of doubt, FIOCRUZ is not granted
any rights to display the PRODUCT MARKS other than on the labeling and packaging
of such FINISHED PACKAGED PRODUCT as such PRODUCT MARKS are already displayed
thereon.

 

8.2Quality Control.

 

8.2.1FIOCRUZ shall not alter, remove, cover or otherwise modify the labeling or
packaging of any FINISHED PACKAGED PRODUCT (or any PRODUCT MARK thereon). The
quality of the FINISHED PACKAGED PRODUCT sold or otherwise distributed by
FIOCRUZ must be of the same quality as the FINISHED PACKAGED PRODUCT at the time
it was supplied to FIOCRUZ hereunder.

 

8.2.2FIOCRUZ shall (a) comply with all applicable Brazilian Laws pertaining to
the proper use and designation of the Product Marks, (b) modify the labeling and
packaging of any FINISHED PACKAGED PRODUCT as directed by PROTALIX, (c) not use
any Product Mark as a corporate name, business name, or trade name, (d) not use
the PRODUCT MARKS in connection with any SUPPLIED MATERIALS or PRODUCTS other
than the FINISHED PACKAGED PRODUCT or in any manner not expressly permitted
hereunder, and (e) not use any Product Mark in a manner that would reasonably be
expected to materially impair the validity, reputation, or distinctiveness of
any Product Mark.

 

8.3Prosecution and Maintenance of Product Marks. PROTALIX (or its licensors)
shall have the sole right, but not the obligation, through counsel of its
choosing, to prosecute and maintain the Product Marks in and outside the
Territory.

 

8.4Enforcement of Product Marks. FIOCRUZ shall promptly notify PROTALIX in the
event of any actual, potential or suspected infringement of a Product Mark by
any Third PARTY. [***] shall have the sole right, but not the obligation, to
institute litigation or take other remedial measures in connection with Third
PARTY infringement of Product Marks. [***] shall be solely entitled to any and
all recoveries from THIRD PARTIES resulting from such litigation or other
appropriate action, after reimbursement from such recoveries of [***] costs and
expenses in enforcing the PRODUCT MARKS in such litigation or other action
[***].

 



22

 

 

8.5Use of Names.

 

8.5.1No right, expressed or implied, is granted by this AGREEMENT to FIOCRUZ to
use in any manner the name or any other trade name of PROTALIX or its
Affiliates.

 

8.5.2Notwithstanding the foregoing Article 8.5.1, FIOCRUZ shall have the right
to use the PROTALIX corporate name, subject to PROTALIX’s trademark usage
guidelines provided to FIOCRUZ from time to time, on package inserts, packaging
or trade packaging associated with the ProductS in the Territory solely to the
extent required by applicable Laws. FIOCRUZ will submit for PROTALIX’s prior
written approval a sample of each such proposed use of the PROTALIX corporate
name prior to any use thereof.

 

8.6FIOCRUZ Covenants.

 

8.6.1Other than as expressly permitted in this Article 8, FIOCRUZ shall not (a)
use, register, or apply to register any name, mark, domain name, or logo that
consists of or is confusingly similar to any name, mark, domain name, or logo
owned or controlled by PROTALIX or its AFFILIATES; (b) use any name, mark,
domain name, or logo owned or controlled by PROTALIX or its AFFILIATES together
with any other mark or name, without prior written consent from such PARTY; or
(c) take any action whereby any name, mark, domain name, or logo owned or
controlled by PROTALIX or its AFFILIATES becomes invalid, unenforceable, generic
or otherwise impaired.

 

8.6.2FIOCRUZ shall not take any action that in any way might tend to disparage,
diminish, or reflect negatively upon the goodwill, reputation or value of
PROTALIX, the PRODUCT, FIOCRUZ or any name, mark domain name or logo owned or
controlled by PROTALIX or its AFFILIATES.

 

8.7Prosecution and Maintenance of PROTALIX PATENT RIGHTS. PROTALIX shall have
the sole right, but not the obligation, through counsel of its choosing, to
prosecute and maintain the PROTALIX PATENT RIGHTS in and outside the TERRITORY.

 

8.8Enforcement of PROTALIX PATENT RIGHTS. FIOCRUZ shall promptly notify PROTALIX
in the event of any actual, potential or suspected infringement of a PROTALIX
PATENT RIGHT by any Third PARTY. PROTALIX shall have the sole right, but not the
obligation, to institute litigation or take other remedial measures in
connection with Third PARTY infringement of PROTALIX PATENT RIGHTS. FIOCRUZ
shall[***] cooperate with PROTALIX in any such litigation or other remedial
measure, including by being named as a party if necessary to institute or
maintain such litigation or other remedial measure. If FIOCRUZ is so named, it
may hire its own counsel at its sole cost and expense to participate in such
litigation or other remedial measure, provided that PROTALIX and its counsel
shall at all times and in all cases control such litigation or other remedial
measure. [***][***] shall be entitled to any and all recoveries from THIRD
PARTIES resulting from such litigation or other remedial action, after
reimbursement from such amount of [***] costs and expenses in enforcing the
PROTALIX PATENT RIGHTS in such litigation or action [***].

 



23

 

 

ARTICLE 9. ROYALTY, REPORTING AND PAYMENT TERMS

 

9.1Royalties. Commencing upon FIOCRUZ’s completion of a Phase III clinical trial
and obtaining a GOVERNMENTAL APPROVAL from ANVISA for the MANUFACTURE entirely
by FIOCRUZ of the FINAL PRODUCT in the TERRITORY, FIOCRUZ shall pay to PROTALIX
for the exploitation of the PROTALIX patent RIGHTs and the PROTALIX TECHNOLOGY
in the TERRITORY a running royalty of [***] of Net Sales (the “ROYALTY
PAYMENTS”), on a quarterly basis in the manner described in this Article 9. For
the avoidance of doubt, (i) FIOCRUZ shall not COMMERCIALIZE the FINAL PRODUCT
until completion of a Phase III clinical trial and obtaining a GOVERNMENTAL
APPROVAL from ANVISA for the MANUFACTURE entirely by FIOCRUZ of the FINAL
PRODUCT in the TERRITORY, and (ii) the requirement to pay ROYALTY PAYMENTS shall
survive any termination or expiration of this AGREEMENT until the expiration of
the last to expire PROTALIX patent in Brazil.

 

9.2Royalty Reporting and Payment. Not later than thirty (30) days after the end
of each calendar quarter during the Term (a “REPORTING PERIOD”), FIOCRUZ shall
(a) submit to PROTALIX a written report setting forth in reasonable detail (i)
gross sales of FINAL Product during the Reporting Period, (ii) Net Sales and
number of units of FINAL Product sold or distributed during the Reporting
Period, as well as the computation of such Net Sales amounts, (iii) inventory of
FINAL PRODUCT at the beginning and end of such Reporting Period, and (iv) all
other information related to the business of FIOCRUZ during such Reporting
Period to the extent necessary to enable the calculation of amounts payable
hereunder to be verified, and (b) pay PROTALIX all amounts due for such
Reporting Period.

 

9.3Other Payments. Other than the Royalty Payments, which are subject to Article
9.2, all other payments (including any reimbursements) arising hereunder shall,
unless otherwise set forth herein, be paid not later than [***] of receipt of an
invoice or notice therefor.

 

9.4Interest and other Charges. In the event that PROTALIX does not receive on or
prior to the date when due hereunder all amounts owed by FIOCRUZ to PROTALIX,
such unpaid amount shall be automatically subject to a flat penalty of [***] and
monthly adjustment for inflation based on the positive variation of the
[IGP-M/FGV] in the period. Any such amount (as increased by the penalty and the
monetary correction mentioned above) shall bear default interest from the due
date until payment is received by such PARTY at a rate of [***] per month (the
“RATE”). The above additional charges shall be in addition to, and not in lieu
of, any other remedy available to PROTALIX hereunder.

 

9.5Taxes and Other Charges. FIOCRUZ represents and warrants to PROTALIX that, as
of the EXECUTION DATE, there are no Brazilian taxes, customs, duties,
assessments, excises, registration fees, surtax, stamp duties, or any other
charges that are required to be levied upon or withheld from the importation of
or assessed against the material furnished or rights licensed by PROTALIX
hereunder, or for or on account of the operation of the FACILITY, the purchase,
MANUFACTURE, COMMERCIALIZATION by or on behalf of FIOCRUZ of the SUPPLIED
MATERIALS and PRODUCTS, or other business of FIOCRUZ contemplated under this
AGREEMENT, including any withholding taxes or any such payments related to the
registration or recording of this AGREEMENT, or any related documents (not
including any ANVISA registration fees) (collectively "TAXES AND FEES"), other
than as set forth in Exhibit C (which shall include details regarding applicable
percentages and amounts if any such TAXES AND FEES, and the PARTY to be
responsible therefore). If there are any TAXES AND FEES under Brazilian LAW that
are not set forth on Exhibit C and are, or during the TERM become, in effect
(whether as a result of any change in, or amendment to, Brazilian LAWS or
otherwise), and such TAXES AND FEES materially change the dollar amount or
timing of payments expected to be received by PROTALIX hereunder, then (i) the
PARTIES shall discuss in good faith how to address such change in a mutually
acceptable manner to compensate PROTALIX for such change (e.g., by an increase
in pricing of PRODUCT, an increase in amount of PRODUCT to be purchased, etc.),
and (ii) if the PARTIES do not come to an agreement in writing with respect
thereto within thirty (30) calendar days, PROTALIX shall have the right to
terminate this AGREEMENT immediately upon written notice to FIOCRUZ.

 



24

 

 

9.6Currency and Mode of Payment. All payments to be made hereunder by one PARTY
to another PARTY shall be paid in United States dollars, by electronic transfer
in immediately available funds via either a bank wire transfer, an electronic
funds transfer mechanism, at the paying PARTY’s election, to the bank account
designated in Appendix VII or otherwise designated by the PARTY entitled to
receive such payment. ROYALTY PAYMENTS and other payments due hereunder shall be
converted into U.S. dollars at the exchange rate quoted by Brazilian Central
Bank (or its successor in interest) at its market rate for the purchase of U.S.
dollars with the applicable currency that needs to be converted (e.g., the
currency of the Net Sales received) and applied by that bank on the day such
payment is made.

 

9.7Permits. FIOCRUZ assumes the sole responsibility of procuring Permits for the
export of funds as may be required in the Territory; provided, however, that to
the extent that it is impossible to make such payments due to the “blocking” of
funds by LAW, such “blocked” funds shall be deposited to the credit of PROTALIX,
in such depository as PROTALIX designates or, at the option of PROTALIX, paid
directly to a Brazilian entity designated by PROTALIX. Other than as set forth
on Exhibit C, there shall be no deduction or offset from, nor shall FIOCRUZ have
any right to hold back any payment of, any payments owed by FIOCRUZ hereunder
for any reason, including for any uncollectible accounts or other TAXES AND FEES
for which FIOCRUZ is responsible hereunder, or for any banking cost or cost of
exchange or expense of transmitting said funds. FIOCRUZ shall not conduct its
business in any manner intended to reduce the ROYALTY PAYMENTS required to be
paid by FIOCRUZ hereunder.

 

ARTICLE 10. OWNERSHIP OF ENHANCEMENTS

 

10.1Any invention made, conceived or reduced to practice by PROTALIX in
connection with the performance of the obligations of this AGREEMENT relating
to: (i) a pharmaceutical product with the same chemical composition as the
PRODUCT or (ii) an IMPROVEMENT to the PRODUCT or (iii) an IMPROVEMENT to the
process or specifications provided by PROTALIX to FIOCRUZ, shall be the
exclusive property of PROTALIX. PROTALIX, in its sole discretion, may file for
patent protection in its own name for any such invention. PROTALIX shall, and
hereby does, grant to FIOCRUZ a non-exclusive, irrevocable, perpetual,
worldwide, royalty-free license to use, sublicense, practice and otherwise
exploit in any manner any such invention and any patent or other intellectual
property or proprietary rights therein throughout the world.

 



25

 

 

ARTICLE 11. CONFIDENTIALITY

 

11.1All non-public information, which is received or made available by or on
behalf of PROTALIX or FIOCRUZ (each, in such capacity, the “RECIPIENT”) from or
on behalf of the other (in such capacity, the “DISCLOSING PARTY”) prior to or
during the Term of this AGREEMENT in connection with this AGREEMENT or relating
hereto, including without limitation, relating to the PRODUCT or any other
pharmaceutical product that contains DRUG SUBSTANCE (“CONFIDENTIAL INFORMATION”)
shall be maintained in confidence and shall not be disclosed to any Third PARTY
nor used for purposes other than as set forth herein, without the prior written
consent of the DISCLOSING PARTY, except to the extent that the CONFIDENTIAL
INFORMATION: (a) is known to the RECIPIENT prior to disclosure by the DISCLOSING
PARTY to the RECIPIENT through no wrongful act of the RECIPIENT, provided that
the RECIPIENT is able to provide competent proof of such prior knowledge; (b) is
obtained by the RECIPIENT in a lawful manner from a source other than the
DISCLOSING PARTY, which source (i) was not required to hold such secrets or
information in confidence, and (ii) was not limited or restricted in its
disclosure thereof, (c) has become public knowledge other than through the fault
of the RECIPIENT; (d) has been developed by the RECIPIENT independently of the
information received as established by written records. The PROTALIX TECHNOLOGY,
SPECIFICATIONS and all other information relating thereto or to the business,
operations, research or development of PROTALIX, shall be deemed included in the
CONFIDENTIAL INFORMATION of PROTALIX.

 

11.2Notwithstanding the foregoing, RECIPIENT shall be entitled to disclose
CONFIDENTIAL INFORMATION to the extent disclosure by the RECIPIENT is required:
(a) to submit applications by the RECIPIENT for GOVERNMENTAL APPROVALS (i) in
the case of FIOCRUZ as RECIPIENT, to MANUFACTURE and COMMERCIALIZE the Product
in accordance with the terms and conditions of this AGREEMENT, or (ii) in the
case of PROTALIX as the RECIPIENT, in relation to the COMPOUND, DRUG SUBSTANCE,
or PRODUCT, (b) in the case of PROTALIX as the RECIPIENT, in connection with
filing or prosecution of the PROTALIX PATENT RIGHTS or the PRODUCT MARKS,
prosecuting or defending litigation relating thereto or to the PROTALIX
TECHNOLOGY, or (c) by LAW or by any THIRD PARTY LICENSE; provided that the
RECIPIENT shall use commercially reasonable efforts to obtain confidential
treatment of any CONFIDENTIAL INFORMATION to the extent applicable and, if
reasonably practicable under the circumstances, provide the DISCLOSING PARTY
with sufficient advance notice of such intended disclosure so that the
DISCLOSING PARTY will have the opportunity to seek, at its own cost, an
appropriate protective order or other remedy, to the extent applicable, or waive
compliance with the provisions of this AGREEMENT. If the DISCLOSING PARTY seeks
a protective order, the RECIPIENT will cooperate. If the DISCLOSING PARTY fails
to obtain a protective order or waive compliance with the relevant portions of
this AGREEMENT, the RECIPIENT will disclose only that portion of information
concerning the COMPOUND or PRODUCT which its legal counsel determines it is
required to disclose.

 

11.3For the avoidance of doubt, the [***] shall be deemed included in the
CONFIDENTIAL INFORMATION of PROTALIX. In addition to the obligations set forth
in Article 11.1 and 11.2, FIOCRUZ agrees to (i) treat the [***] with the utmost
confidence and in a manner at least as protective as the manner in which FIOCRUZ
protects its own most highly sensitive confidential information, trade secrets
and know-how, (ii) not use such [***] for any purpose other than for the
MANUFACTURING of the FINAL PRODUCT, and (iii) not disclose the information to
any PERSON, other than as permitted pursuant to Article 11.2 to PERSONS (a) who
have a need to know such information for the purpose of MANUFACTURING the FINAL
PRODUCT, (b) who are informed by FIOCRUZ of the confidential nature thereof and
the obligations under this AGREEMENT with respect thereto, and (c) who agree in
writing with PROTALIX to comply with the obligations of FIOCRUZ under this
Article 11 with respect thereto.

 

11.4The confidentiality obligations set forth in this Article 11 shall survive
the termination or expiration of this AGREEMENT until fifteen (15) years from
the EFFECTIVE DATE. Notwithstanding anything to the contrary herein, FIOCRUZ's
obligations under this Article 11 with respect to the [***] shall survive the
termination or expiration of this AGREEMENT for no less than fifteen (15) years
from the completion of the transfer of such [***] to FIOCRUZ.

 



26

 

 

ARTICLE 12. TERM AND TERMINATION

 

12.1This AGREEMENT shall come into force and effect as of the EFFECTIVE DATE,
and shall remain in force for seven (7) years following the EFFECTIVE DATE, and
may be renewed upon the written agreement of FIOCRUZ and PROTALIX, if INPI
authorizes such renewal, for additional five (5) years periods. If in the end of
the initial seven (7) year period or any such renewal period the TECHNOLOGY
TRANSFER has not been COMPLETED, the PARTIES may renew the AGREEMENT for the
period needed for the COMPLETION of the TECHNOLOGY TRANSFER in accordance with
the foregoing sentence (the initial period and any such renewal periods,
collectively, "TERM 1"), and upon COMPLETION of the TECHNOLOGY TRANSFER TERM 1
shall immediately and automatically expire and TERM 2 shall immediately and
automatically commence.

 

12.2FIOCRUZ shall pay royalties hereunder to PROTALIX for the PROTALIX PATENT
RIGHTS for the period of time beginning on the completion of TERM 1 until the
later of expiration of the last to expire PROTALIX patent in Brazil in
accordance with ARTICLE 9 ("TERM 2"). The TERM 2 is valid only for the purpose
of royalties payment, any terms and conditions relating to PROTALIX PATENT
RIGHTS or PRODUCT MARKS in any way (including, for the avoidance of doubt, all
license rights and restrictions), and any other obligations that survive
termination or expiration of this AGREEMENT. The other obligations of this
AGREEMENT (i.e., those obligations not referenced in the foregoing sentence)
shall expire with the end of TERM 1.

 

12.3Without limiting any other provision of this AGREEMENT, this AGREEMENT may
be terminated by PROTALIX as follows:

 

(a)if FIOCRUZ materially breaches its representations or warranties made in this
AGREEMENT, or materially breaches or materially defaults in the performance or
observance of any of its obligations under this AGREEMENT, and such breach or
default is not cured within [***] after the giving of written notice by
PROTALIX, specifying such breach or default, then PROTALIX shall have the right
to terminate this AGREEMENT by providing FIOCRUZ written notice following the
expiration of such [***][***] period (such termination to be effective upon
receipt of such termination notice);

 

(b)immediately upon written notice to FIOCRUZ if any GOVERNMENTAL AUTHORITY
announces plans to privatize FIOCRUZ and a competitor of PROTALIX acquires
FIOCRUZ or any part of FIOCRUZ that is responsible for the MANUFACTURE or
COMMERCIALIZATION of PRODUCTS;

 

(c)if FIOCRUZ fails to make any payment when due in accordance with the terms
and conditions of this AGREEMENT and such failure to pay is not cured within
[***] after the giving of written notice by PROTALIX of such failure, then
PROTALIX shall have the right to terminate this AGREEMENT by providing FIOCRUZ
written notice following the expiration of such [***] period (such termination
to be effective upon receipt of such termination notice);

 

(d)immediately upon written notice if FIOCRUZ undergoes a change of control (as
such term is defined in the definition of AFFILIATE);

 



27

 

 

(e)immediately upon written notice if FIOCRUZ orders, purchases, accepts or
otherwise imports from a third party any product that is a therapy for the
treatment of Gaucher Disease;

 

(f)immediately upon written notice in the event of: (i) FIOCRUZ’s insolvency or
bankruptcy, (ii) a liquidation committee or team being formed pursuant to the
liquidation rules or Laws of any applicable jurisdiction with respect to
FIOCRUZ, or substantially all of the property or assets of FIOCRUZ is under
custody by the liquidation committee under the provisions of any bankruptcy,
insolvency, or similar LAW, (iv) FIOCRUZ making an assignment for the benefit of
its creditors, or (v) FIOCRUZ being dissolved; and

 

(g)The purchase by and supply to FIOCRUZ of SUPPLIED MATERIALS during each STAGE
in order to proceed to the subsequent STAGE of TECHNOLOGY TRANSFER shall occur
subject to [***] and PROTALIX’s prior written approval of such quantities. In
the event that (i) PROTALIX does not agree in advance in writing with such
quantities proposed by the Brazilian MOH or (ii) the [***] and corresponding
PURCHASE ORDERS issued by FIOCRUZ to PROTALIX for any year are less than the
amount set forth in the following chart for any given year, PROTALIX shall have
the right to terminate this AGREEMENT immediately upon providing FIOCRUZ written
notice:

 

Yearly Termination Threshold

 

Year   Termination Threshold From January 1, 2014 until July 31, 2015   [***]
From August1, 2015 until July 31, 2016   [***] From August 1, 2016 until July
31, 2017   [***] From August 1, 2017 until July 31, 2018   [***] From August 1,
2018 until July 31, 2019   [***] From August 1, 2019 until July 31, 2020   [***]

 

 

12.4Without limiting any other provision of this AGREEMENT, this AGREEMENT may
be terminated by FIOCRUZ as follows:

 

(a)if PROTALIX materially breaches its representations or warranties made in
this AGREEMENT, or materially breaches or defaults in the performance or
observance of any of its respective obligations under, this AGREEMENT, and such
breach or default is not cured within [***] after the giving of written notice
by FIOCRUZ to PROTALIX specifying such breach or default, then FIOCRUZ shall
have the right to terminate this AGREEMENT by providing PROTALIX written notice
following the expiration of such [***] period (such termination to be effective
upon receipt of such termination notice);

 



28

 

 

(b)immediately upon notice to PROTALIX if FIOCRUZ due to any change in Brazilian
LAW is unable to maintain compliance with this AGREEMENT; provided FIOCRUZ used
its best efforts to prevent any of the foregoing events from occurring and to
mitigate or cure any effects thereof prior to exercising such termination right;
and

 

(c)if the pharmaceutical product plant cell expressed recombinant
Glucocerebrosidase in a finished dosage form of a drug product that contains
DRUG SUBSTANCE (excluding any ORAL FORMULATION) is recalled by both ANVISA and
the United States Food and Drug Administration in a manner that is not curable
within [***]. In the case of termination pursuant to this Section 12.4(c),
FIOCRUZ shall not be required to pay any outstanding payment obligations
incurred prior to the effective date of such termination under this AGREEMENT
for any PRODUCT batches subject to such recall.

 

12.5FIOCRUZ shall notify PROTALIX at least twenty (20) days prior to the
occurrence of any of the events or scenarios described in Articles 12.3(b) and
(d) and 12.4(b), or, if not possible on such time frame, as soon as possible
prior to such occurrence.

 

12.6Termination of this AGREEMENT shall be in addition to, and not in lieu of,
any other rights or remedies available to the terminating PARTY under this
AGREEMENT or applicable Brazilian LAW. Termination of this AGREEMENT in
accordance with the terms hereof shall not be the basis for any compensation or
other claim for damages resulting therefrom (including any lost profits due to
such termination), other than as set forth in Section 12.7.

 

12.7Termination of this AGREEMENT for any reason (a) shall be without prejudice
to and shall not impair or limit in any manner PROTALIX’s right to receive
payment from FIOCRUZ in respect of any payment obligations incurred prior to the
effective date of such termination, whether or not the due date for such payment
is after such effective date of termination and (b) shall not release a PARTY
hereto from any indebtedness, liability, payment or other obligation incurred
hereunder (including liability for breach of this AGREEMENT) by such PARTY prior
to the effective date of such termination.

 

ARTICLE 13. EFFECTS OF TERMINATION

 

13.1Except as expressly provided for hereunder, upon the effective date of
termination of this AGREEMENT in accordance with this AGREEMENT, all licenses
and rights granted to FIOCRUZ herein shall automatically and immediately
terminate and FIOCRUZ shall immediately cease all use of the PROTALIX
TECHNOLOGY, PROTALIX PATENTS, SPECIFICATIONS and any other CONFIDENTIAL
INFORMATION provided to FIOCRUZ hereunder.

 

13.2FIOCRUZ shall, promptly after termination of this AGREEMENT, provide to
PROTALIX or its designee (or upon PROTALIX’s direction with respect to specific
items, destroy) all documents, data, reports, records, regulatory correspondence
and other materials and information (and any copies thereof) that contain or are
related to the PROTALIX TECHNOLOGY, CONFIDENTIAL INFORMATION disclosed by
PROTALIX, and the COMPOUNDS, DRUG SUBSTANCES, CELL BANK, reagents, and PRODUCTS
(including and GOVERNMENTAL APPROVALS and regulatory filings with respect
thereto) in a form and format useable by PROTALIX. Upon such termination,
FIOCRUZ shall assign and transfer to PROTALIX or its designee all of FIOCRUZ’s
right, title and interest in and to all GOVERNMENTAL APPROVALS for or related to
the PRODUCTS, COMPOUND or DRUG SUBSTANCE in the Territory and any related data
and other materials transferred or delivered or deliverable by FIOCRUZ pursuant
to this Article 13.2. FIOCRUZ shall execute and deliver to PROTALIX such
documents, and take such other actions requested by PROTALIX that are necessary
or appropriate to carry out the intent and purposes of this Article 13.2 and to
perfect and confirm such assignment, including submitting letters to the
GOVERNMENTAL AUTHORITIES in forms reasonably acceptable to PROTALIX.

 



29

 

 

13.3Following termination of this AGREEMENT, upon a PARTY’s reasonable request
and at such requesting PARTY’s cost, the other PARTY shall reasonably cooperate
with the requesting PARTY (including by providing relevant information and data)
in connection with any requests or investigations of a regulatory authority, any
Third PARTY claims against the requesting PARTY, or such requesting PARTY’s
efforts to comply with Laws, relating to the PRODUCTS, COMPOUND, DRUG SUBSTANCE,
PROTALIX TECHNOLOGY, or SPECIFICATIONS.

 

13.4Upon termination of this AGREEMENT, FIOCRUZ shall terminate the MANUFACTURE
and COMMERCIALIZATION of any COMPOUND, DRUG SUBSTANCE, or PRODUCTS and, at
PROTALIX’s sole option, shall (a) only in the event of termination by PROTALIX
pursuant to Article 12.3, arrange the sale to PROTALIX or its designee at
FIOCRUZ’s cost of all (or at PROTALIX’s option, a portion of the) SUPPLIED
MATERIAL, DRUG SUBSTANCES and PRODUCTS in FIOCRUZ’s inventory, and/or (b)
dispose of all (or at PROTALIX’s option, a portion of the) SUPPLIED MATERIAL,
DRUG SUBSTANCES and PRODUCTS in FIOCRUZ’s inventory.

 

13.5Upon termination of this AGREEMENT, FIOCRUZ shall cooperate with PROTALIX to
effect a cancellation or termination of any recordation of this AGREEMENT with
the appropriate Governmental Authorities in the Territory, and the FIOCRUZ will
grant, and hereby does grant, to PROTALIX an irrevocable power of attorney
coupled with an interest to effect such cancellation within twenty (20) days
after the termination of this AGREEMENT.

 

ARTICLE 14. BOOKS AND RECORDS

 

14.1FIOCRUZ shall keep and maintain during the TERM and for one (1) years after
the termination of this AGREEMENT, accurate and correct books and records
setting forth gross sales of the PRODUCTS, Net Sales, number of units of PRODUCT
sold, inventory of PRODUCT and all other information related to the business of
FIOCRUZ necessary to enable the calculation of amounts payable hereunder to be
verified and the confirmation of FIOCRUZ’s compliance with this AGREEMENT.
PROTALIX shall have the right to request that an independent accountant
reasonably selected by it examine FIOCRUZ’s books and records at any reasonable
time, upon reasonable notice and at the Facilities or other facilities where
such books and records are normally kept. The opinion of such independent
accountants regarding such payments shall be binding on the PARTIES, other than
in the case of manifest error. Except as set forth below, the auditing PARTY
shall bear the cost of any such examination and review.

 

14.2If the review of FIOCRUZ’s records reveals that FIOCRUZ failed to accurately
report information pursuant to Article 9.2 or otherwise underpaid any amounts
due hereunder, then FIOCRUZ’s shall promptly pay PROTALIX the amount of any
underpayment due hereunder, which shall be subject to all additional charges
mentioned in Article 9.4 above, including the default interest at the Rate. If
such discrepancy is greater than five percent (5%) of the amount due, FIOCRUZ
shall promptly reimburse all costs incurred by PROTALIX in connection with such
examination.

 



30

 

 

ARTICLE 15. GOVERNING LAW

 

15.1The PARTIES agree that this AGREEMENT shall be governed by and construed in
accordance with the laws of Brazil and the courts of Brazil shall have
jurisdiction over any disputes arising in connection with this AGREEMENT. It is
acknowledged that PROTALIX and FIOCRUZ shall not be excluded from adjudicating
and enforcing their rights under this AGREEMENT as relate to countries other
than Brazil (including but not limited to enforcing any restriction on a PARTY
outside the TERRITORY) in courts other than the courts of Brazil.

 

ARTICLE 16. INDEMNIFICATION; DISCLAIMER; LIMITATION OF LIABILITY

 

16.1FIOCRUZ shall indemnify, defend and hold PROTALIX and its AFFILIATES and
their respective directors, officers, shareholders, representatives, agents,
successors, assigns, licensors and employees harmless from and against all
Losses, in each case to the extent arising out of (a) any acts or omissions of
FIOCRUZ or any of its Affiliates, agents, consultants or contractors in
connection with its activities under this AGREEMENT, including MANUFACTURE, use
or sale of the SUPPLIED MATERIALS, COMPOUND, Drug Substance and/or ProductS,
unless such Losses are for Losses to which FIOCRUZ is entitled to
indemnification pursuant to Article 16.2, as applicable, (b) the breach of any
covenant, warranty or representation made by FIOCRUZ under this AGREEMENT, or
(c) the negligence, recklessness, or willful misconduct of, or violation of
Brazilian LAW by, FIOCRUZ or any of its Affiliates, agents, consultants or
contractors.

 

16.2PROTALIX shall indemnify, defend and hold FIOCRUZ and its AFFILIATES and
their respective directors, officers, shareholders, representatives, agents,
successors, assigns, and employees harmless from and against all Losses arising
from Third PARTY Claims that the MANUFACTURE and sale of the PRODUCTS by FIOCRUZ
within the Territory for the Field in accordance with the terms and conditions
hereof, infringes any Patent Rights of any THIRD PARTY.

 

16.3For purposes of this AGREEMENT, “THIRD PARTY CLAIM” means a claim asserted
by a Third PARTY (in no event to include any Affiliate of either PARTY) against
a PARTY or any of its Affiliates, or any of their respective directors,
officers, shareholders, representatives, agents, successors, assigns, licensors
or employees. In the event a Third PARTY Claim is asserted or LOSSES are
incurred with respect to any matter for which a PARTY or any of its Affiliates,
or any of their respective directors, officers, shareholders, representatives,
agents, successors, assigns, licensors and employees (the “INDEMNIFIED PARTY”)
is entitled to indemnification hereunder, then the Indemnified PARTY shall
promptly notify in writing the PARTY obligated to indemnify the Indemnified
PARTY (the “INDEMNIFYING PARTY”) thereof; provided, however, that no delay on
the part of the Indemnified PARTY in notifying the Indemnifying PARTY shall
relieve the Indemnifying PARTY from any obligation hereunder unless (and then
only to the extent that) the Indemnifying PARTY is prejudiced thereby.

 



31

 

 

16.4The Indemnifying PARTY shall assume direction and control of the defense,
litigation, settlement, appeal or other disposition of the Third PARTY Claim
(including the right to settle the claim solely for monetary consideration) with
counsel selected by the Indemnifying PARTY and reasonably acceptable to the
Indemnified PARTY. The Indemnified PARTY shall have the right to join in
(including the right to conduct discovery, interview and examine witnesses and
participate in all settlement conferences), but not control, at its own expense,
the defense of any Third PARTY Claim that the Indemnifying PARTY is defending as
provided in this AGREEMENT. Notwithstanding anything to the contrary contained
herein, an Indemnified PARTY shall be entitled to assume the defense of any
Third PARTY Claim with respect to the Indemnified PARTY, (i) upon written notice
to the Indemnifying PARTY, in which case the Indemnifying PARTY shall be
relieved of liability under Article 16.1 or 16.2, as applicable, solely for such
Third PARTY Claim and related Losses, or (ii) in the event the INDEMNIFYING
PARTY refuses or fails to assume the defense as required hereunder, in which
case the Indemnifying PARTY shall not be relieved of liability under Article
16.1 or 16.2, as applicable, solely for such Third PARTY Claim and related
Losses.

 

16.5FIOCRUZ will not enter into any settlement of any THIRD PARTY CLAIM for
which PROTALIX or any of its Affiliates, or any of their respective directors,
officers, shareholders, representatives, agents, successors, assigns, licensors
or employees is entitled to indemnification hereunder involving PROTALIX
TECHNOLOGY, PROTALIX PATENT RIGHTS, CONFIDENTIAL INFORMATION of PROTALIX,
PRODUCT MARKS, COMPOUND, Drug Substance, PRODUCTS or SUPPLIED MATERIALS, without
such Indemnified PARTY’s prior written consent. Without limiting the foregoing,
FIOCRUZ shall not, without the written consent of the Indemnified PARTY (which
consent shall not be unreasonably withheld), effect any settlement of any
pending or threatened litigation in which the Indemnified PARTY has sought
indemnification hereunder by FIOCRUZ, unless such settlement involves solely
monetary damages and includes an unconditional release of the Indemnified PARTY
from all liability on claims that are the subject matter of such litigation.

 

16.6IN NO EVENT SHALL EITHER PARTY OR ANY OF ITS RESPECTIVE AFFILIATES BE LIABLE
UNDER THIS AGREEMENT FOR SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
WHETHER IN CONTRACT, WARRANTY, TORT, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE,
INCLUDING LOSS OF PROFITS OR REVENUE, SUFFERED BY PROTALIX, FIOCRUZ OR ANY OF
THEIR RESPECTIVE AFFILIATES. THE FOREGOING SENTENCE SHALL NOT LIMIT (A) THE
OBLIGATIONS OF EITHER PARTY TO INDEMNIFY THE OTHER PARTY AS PROVIDED HEREUNDER,
(B) ANY LIABILITIES RESULTING FROM A BREACH OF THE CONFIDENTIALITY OBLIGATIONS
UNDER ARTICLE 11 OR FROM USE OF ANY INTELLECTUAL PROPERTY OTHER THAN IN
ACCORDANCE WITH THE LICENSE GRANTED PURSUANT TO ARTICLE 4, OR (C) ANY PAYMENT
OBLIGATIONS UNDER THIS AGREEMENT. EXCEPT FOR LOSSES TO THE EXTENT RESULTING FROM
PROTALIX'S GROSS NEGLIGENCE, FRAUD OR WILLFUL MISCONDUCT, IN NO EVENT SHALL
PROTALIX'S TOTAL LIABILITY TO FIOCRUZ ARISING IN CONNECTION WITH THE SUPPLY OF
SUPPLIED MATERIALS PURSUANT TO SECTION 6 HEREOF EXCEED, ON A SUPPLIED
MATERIAL-BY-SUPPLIED MATERIAL BASIS, THE TOTAL AMOUNT PAID BY FIOCRUZ FOR SUCH
SUPPLIED MATERIAL.

 



32

 

 

ARTICLE 17. WARRANTIES

 

17.1Each PARTY hereby represents and warrants as of the EXECUTION DATE and the
Effective Date that such PARTY has the requisite corporate power and authority
to execute and deliver this AGREEMENT and to perform its obligations hereunder,
and that the execution, delivery and performance of this AGREEMENT by such PARTY
has been duly and validly authorized and approved by proper corporate action on
the part of such PARTY, and such PARTY has taken all other action required by
LAW, its certificate of incorporation, by-laws or other organizational
documents, required to authorize such execution, delivery and performance.
Assuming due authorization, execution and delivery on the part of the other
PARTY, each PARTY represents and warrants as of the EFFECTIVE DATE that this
AGREEMENT constitutes a legal, valid and binding obligation of such PARTY,
enforceable against such PARTY in accordance with its terms.

 

17.2FIOCRUZ hereby represents and warrants to PROTALIX as of the EXECUTION DATE
and the EFFECTIVE DATE, and covenants to PROTALIX, as follows:

 

(a)In connection with the COMPOUND, Drug Substance and ProductS Manufactured by,
or under authority of, FIOCRUZ: (i) any FACILITY and all equipment, tooling and
molds utilized in the Manufacture hereunder by FIOCRUZ shall be maintained in
good operating condition and shall be maintained and operated in accordance with
all applicable Brazilian Laws and GMP, (ii) the Manufacturing, COMMERCIALIZATION
and storage operations, procedures and processes utilized by FIOCRUZ hereunder
(including any Facility) shall be in full compliance with all applicable
Brazilian Laws, including GMP and Brazilian health and safety Laws, (iii)
FIOCRUZ shall hold all Permits required by any Governmental Authority for it to
ManufacturE, COMMERCIALIZE and otherwise distribute the COMPOUND, Drug Substance
and PRODUCTS in accordance with this AGREEMENT (subject to Article 5.1.5), and
(iv) the PRODUCTS, or its containers, shall be marked by FIOCRUZ in accordance
with the applicable patent marking LAWS.

 

(b)The COMPOUND, Drug Substance and ProductS, as applicable, shall be
Manufactured, COMMERCIALIZED, packaged, labeled, handled, stored and shipped by
FIOCRUZ, in accordance with the SPECIFICATIONS and in compliance with all
applicable Brazilian Laws and GMP, and in accordance with the PHARMACOVIGILANCE
AGREEMENT and any other quality assurance requirements provided in writing to
FIOCRUZ by PROTALIX, and this AGREEMENT.

 

(c)FIOCRUZ shall not allow the introduction into the Drug SUBSTANCE or PRODUCTS
of (i) any material that has not been used, handled or stored in accordance with
the Specifications, all applicable Brazilian Laws, GMP, the PHARMACOVIGILANCE
AGREEMENT, (ii) any material that would cause the Drug Substance or ProductS to
be adulterated or misbranded within the meaning of any Brazilian Laws, and (iii)
any defects in material and workmanship.

 

(d)Each PARTY does not, to such PARTY's knowledge, currently employ and will not
knowingly employ during the Term, and does not, to such PARTY's knowledge, use
as a subcontractor and will not knowingly use as a subcontractor during the
Term, and such subcontractors do not, to such PARTY's knowledge, currently
employ and will not employ or engage during the Term, any Person that has been
debarred or has otherwise been disqualified or suspended from performing
scientific or clinical investigations or otherwise subjected to any restrictions
or sanctions by the ANVISA or any other Governmental Authority or professional
body with respect to the performance of scientific or clinical investigations,
or any Person finally convicted of a criminal offense, with no existing rights
to appeal such conviction, in relation to: (i) the development or approval
(including the process for development or approval) of an abbreviated drug
application, (ii) the development or approval of any drug product or otherwise
relating to the regulation of any drug product, or (iii) bribery, payment of
illegal gratuities, fraud, perjury, racketeering, blackmail, extortion,
falsification or destruction of records or interference with, obstruction of an
investigation into a prosecution of any criminal offense.

 



33

 

 

(e)FIOCRUZ shall operate and maintain all equipment used at the Facilities in a
safe manner and provide adequate employee training with respect thereto.

 

(f)Each PARTY has not, to such PARTY's knowledge, and will not knowingly offer
or pay, or authorize such offer or payment, of any money or anything of value or
improperly seek to influence any Government Official in connection with this
AGREEMENT. For purposes of this Article, a “GOVERNMENT OFFICIAL” is defined as
and includes: (i) any elected or appointed government official (e.g., a member
of a ministry of health); (ii) any employee or person acting for or on behalf of
a government official, agency, or enterprise performing a governmental function;
(iii) any political party, officer, employee, or person acting for or on behalf
of a political party or candidate for public office; (iv) an employee or person
acting for or on behalf of a public international organization; or (v) any
person otherwise categorized as a Government Official under local law where
“government” includes all levels and subdivisions of non-U.S. governments (i.e.,
local, regional, or national and administrative, legislative, or executive).

 

(g)FIOCRUZ shall (i) not use, sell or distribute the PRODUCTS or any other
product that contains the DRUG SUBSTANCE, for any purpose other than as set
forth herein, (ii) use the SUPPLIED MATERIALS and PROTALIX TECHNOLOGY solely for
the purpose of converting such SUPPLIED MATERIALS into the PRODUCTS for sale
within the Territory in the Field, in accordance with this AGREEMENT, (iii) not
source materials for inclusion in the PRODUCTS other than through PROTALIX, and
(iv) not sell, distribute or use a Product if it does not conform with the
SPECIFICATIONS.

 

17.3PROTALIX hereby represents and warrants to FIOCRUZ that, to its knowledge,
as of the EXECUTION DATE and the Effective Date:

 

(a)The COMPOUND, DRUG SUBSTANCE, BULK PRODUCT, NAKED VIAL, CELL BANK and the
FINISHED PACKAGED PRODUCT supplied by PROTALIX to FIOCRUZ hereunder is in full
compliance with all applicable Brazilian Laws, including GMP and Brazilian
health and safety Laws.

 

(b)The PROTALIX PATENT RIGHTS, PROTALIX TECHNOLOGY, PRODUCT MARKS or
CONFIDENTIAL INFORMATION does not infringe any THIRD PARTY rights.

 

17.4PROTALIX hereby covenants to FIOCRUZ that the COMPOUND, DRUG SUBSTANCE, BULK
PRODUCT, NAKED VIAL, CELL BANK and the FINISHED PACKAGED PRODUCT supplied by
PROTALIX to FIOCRUZ hereunder shall be in full compliance with GMP.

 

17.5Disclaimer of Warranty. EXCEPT AS OTHERWISE EXPRESSLY STATED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY OF ANY KIND WITH
RESPECT TO THE COMPOUND, DRUG SUBSTANCE, THE PRODUCT, PROTALIX PATENT RIGHTS,
PROTALIX TECHNOLOGY, PRODUCT MARKS OR CONFIDENTIAL INFORMATION. EXCEPT AS
OTHERWISE EXPRESSLY STATED IN THIS AGREEMENT, EACH PARTY EXPRESSLY DISCLAIMS ALL
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT.

 



34

 

 

ARTICLE 18. PHARMACOVIGILANCE AGREEMENT/QUALITY AGREEMENT

 

18.1The PARTIES agree to comply with the terms and conditions of the
Pharmacovigilance Agreement set forth as Appendix VIII.

 

18.2The PARTIES agree in good faith to establish mutually agreeable quality
guidelines following the EXECUTION DATE and prior to distribution of PRODUCT by
FIOCRUZ, which shall cover, amongst other matters, delivery and storage of
PRODUCT by FIOCRUZ.  The PARTIES agree to comply with such quality guidelines
during the TERM.

 

ARTICLE 19. APPROVALS

 

19.1Except where expressly stated otherwise herein, all approvals and consent
rights of a PARTY under this AGREEMENT shall be in such PARTY’s sole and
absolute but good faith discretion. Any approval or consent may be subject to
such conditions as such PARTY deems appropriate or be granted on a “test” or
temporary basis, in each case to the extent identified to the PARTY requesting
such approval or consent. If a PARTY does not grant any required approval or
consent within ten (10) business Days of any submission or request for approval
or consent, such submission or request shall be deemed to be disapproved.

 

ARTICLE 20. MISCELLANEOUS

 

20.1Force Majeure. Neither PARTY shall be liable to the other PARTY for any
losses or damages attributable to a default under or breach of this AGREEMENT
that is the result of war (whether declared or undeclared), acts of God,
revolution, acts of terror, fire, earthquake, flood, pestilence, riot, enactment
or change of LAW (following the EXECUTION Date) making performance of this
AGREEMENT by such PARTY impossible, accident(s), labor trouble, shortage of or
inability to obtain material equipment or transport or any other cause beyond
the reasonable control of such PARTY (each, a “FORCE MAJEURE EVENT”); provided
that if such a cause occurs, then the PARTY affected will promptly notify the
other PARTY of the nature and likely result and duration (if known) of such
cause and use its commercially reasonable efforts to avoid or remove such causes
of nonperformance as soon as is reasonably practicable. Upon termination of the
Force Majeure Event, the performance of any suspended obligation or duty shall
promptly recommence. If the event lasts for a period of longer than one (1)
month, the PARTIES shall meet and work diligently to implement appropriate
remedial measures. Notwithstanding anything to the contrary herein, despite the
existence of any such Force Majeure Event affecting FIOCRUZ's ability to pay all
monies due hereunder for PRODUCTS delivered or services or licenses provided
hereunder, FIOCRUZ shall pay any such amounts immediately upon the termination
of such FORCE MAJEURE EVENT without penalty for any such delay during the
continuance of the FORCE MAJEURE EVENT, in accordance with the terms hereof.

 

20.2Severability. If and solely to the extent that any provision of this
AGREEMENT shall be invalid or unenforceable, such offending provision shall be
of no effect and shall not affect the enforceability or validity of the
remainder of this AGREEMENT or any of its provisions; provided, however, the
PARTIES shall use their respective reasonable efforts to mutually agree to
replace the invalid provisions in a manner that best accomplishes the original
intentions of the PARTIES.

 



35

 

 

20.3Waivers. Any term or condition of this AGREEMENT may be waived at any time
by the PARTY that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in a written instrument duly executed by or on
behalf of the PARTY waiving such term or condition. Neither the waiver by any
PARTY of any term or condition of this AGREEMENT nor the failure on the part of
any PARTY, in one or more instances, to enforce any of the provisions of this
AGREEMENT or to exercise any right or privilege, shall be deemed or construed to
be a waiver of such term or condition for any similar instance in the future or
of any subsequent breach hereof. All rights, remedies, undertakings, obligations
and agreements contained in this AGREEMENT shall be cumulative and none of them
shall be a limitation of any other remedy, right, undertaking, obligation or
agreement.

 

20.4Entire Agreement; Amendments. This AGREEMENT (together with any agreements
between the PARTIES expressly contemplated to be entered into by this AGREEMENT)
sets forth the entire agreement and understanding between the PARTIES as to the
subject matter hereof and supersedes all agreements or understandings, verbal or
written, made between FIOCRUZ and PROTALIX before the EXECUTION DATE with
respect to the subject matter hereof. All Confidential Information disclosed
between FIOCRUZ and PROTALIX prior to the Effective Date will be deemed to have
been disclosed pursuant to and under this AGREEMENT. None of the terms of this
AGREEMENT shall be amended, supplemented or modified except in writing signed by
the PARTIES.

 

20.5Survival. The provisions of Articles 1, 4.3, 4.6, 4.7, 8.6, 9 (for any
payment obligations incurred during the TERM until the date of termination), 10,
11, 12.6, 12.7, 13, 14, 15, 16, 17, 19 and 20, as well as (i) any other
Articles, Exhibits, Schedules or Appendices or defined terms referred to in such
Articles necessary to give them effect and (ii) any other provision that by its
terms expressly survives termination of this AGREEMENT, shall survive
termination of this AGREEMENT and remain in force until discharged in full.
Furthermore, any other provisions required to interpret and enforce the PARTIES’
rights and obligations or to wind up their outstanding obligations under this
AGREEMENT shall survive to the extent required, including any payment
obligations incurred during the Term or pursuant to any surviving Article.

 

20.6Assignment; Binding Effect. Neither this AGREEMENT nor any rights or
obligations of FIOCRUZ in, to or under this AGREEMENT may be assigned or
otherwise transferred by FIOCRUZ without the prior written consent of PROTALIX.
For purposes of this AGREEMENT, an “assignment” includes any change of control
of FIOCRUZ (as such term is defined in the definition of AFFILIATES) or
assignment by operation of LAW. PROTALIX may assign this AGREEMENT or any of its
rights or obligations hereunder, in whole or in part, with the prior consent of
FIOCRUZ (such consent not to be unreasonably withheld or delayed); provided
that, for the avoidance of doubt, no such consent of FIOCRUZ shall be required
for an assignment in connection with a change of control (as such term is
defined in the definition of AFFILIATES), merger or reorganization of PROTALIX
or any of its AFFILIATES, or a sale or other transfer by PROTALIX or any of its
AFFILIATES of all or substantially all of the assets or business to which this
AGREEMENT relates. Subject to the foregoing, this AGREEMENT shall be binding
upon and inure to the benefit of the PARTIES and their successors, respective
heirs, and legal representatives. Any purported assignment in violation of this
Article 20.6 shall be void ab initio. Any permitted assignee shall assume all
obligations of its assignor under this AGREEMENT. Notwithstanding the foregoing,
should Bio-Manguinhos become a company controlled by FIOCRUZ (Empresa Brasileira
de Biotecnologia em Saúde - Bio-Manguinhos), both parties consent that this
agreement may be transferred to such company at FIOCRUZ's sole discretion
without Protalix written consent.

 



36

 

 

20.7Independent Contractor. The relationship between the PARTIES is that of
independent contractors. The PARTIES are not joint venturers, partners,
principal and agent, employer and employee, and have no other relationship other
than independent contracting parties. Neither PARTY has the authorization or
right hereunder to make any representations, enter into any agreements or assume
any other obligations on behalf of the other PARTY.

 

20.8Publicity. FIOCRUZ shall not make (and shall cause its Affiliates not to
make) any press release or public statement (written or oral) concerning the
terms of, or events related to, this AGREEMENT or concerning PROTALIX, the
PRODUCT, COMPOUND, DRUG SUBSTANCE, SUPPLIED MATERIALS, or PROTALIX TECHNOLOGY,
without the prior written approval of PROTALIX, except where such statement is
required by Brazilian LAW. In the case of any press release or public statement
(written or oral) that is required by Brazilian LAW, FIOCRUZ shall use all
reasonable efforts to give PROTALIX sufficient advance notice of the text of any
such public statement, so that PROTALIX will have the opportunity to comment
upon the statement, and give due consideration to any of PROTALIX's comments on
such text.

 

20.9Notices. All notices, consents, approvals, requests or other communications
required hereunder given by one PARTY to the other hereunder shall be in writing
and made by registered or certified air mail, facsimile, express overnight
courier or delivered personally to the following addresses of the respective
PARTIES:

 

If to PROTALIX:   Protalix Ltd.     2 Snunit Street     Science Park     P.O.B
455     Carmiel 20100, Israel     Attention:   Chief Executive Officer    
Facsimile:  972-4-988-9489

 

If to FIOCRUZ:   Fiocruz     Bio-Manguinhos     Pavilhão Rocha Lima – 6 andar  
  Avenida Brasil, 4365, Manguinhos     Rio de Janeiro, CEP: 21040-360     Brazil
    Attention: Bio-Manguinhos Director     Facsimile: + 55 21 3882-7176

 

Notices hereunder shall be deemed to be effective (a) upon receipt if personally
delivered, (b) on the tenth (10th) Business Day following the date of mailing if
sent by registered or certified air mail and (c) on the first (1st) Business Day
following the date of transmission or delivery to the overnight courier if sent
by facsimile or overnight courier. A PARTY may change its address listed above
by sending notice to the other PARTY in accordance with this Article 20.9.

 

20.10Third Party Beneficiaries. Except for the rights of PERSONS not a PARTY to
this AGREEMENT to indemnification pursuant to Article 16 (which is intended to
benefit such PERSONS), none of the provisions of this AGREEMENT shall be for the
benefit of or enforceable by any Third PARTY, including any creditor of any
PARTY. No Third PARTY shall obtain any right under any provision of this
AGREEMENT or shall by reason of any such provision make any claim in respect of
any debt, liability or obligation (or otherwise) against any PARTY.

 



37

 

 

20.11Subcontractors. FIOCRUZ shall not use any subcontractors to perform its
obligations or exercise its rights hereunder, without the prior written consent
of PROTALIX. PROTALIX may use one or more of its Affiliates or any reasonably
able Third PARTIES to exercise its rights or perform its obligations hereunder
(including each other). Despite any such subcontracting the PARTIES shall remain
liable hereunder for the performance of all of its obligations hereunder
(including the payment of any amounts due hereunder).

 

20.12Headings. Headings in this AGREEMENT are included herein for ease of
reference only and shall have no legal effect.

 

20.13Language. This AGREEMENT has been prepared in the English language and has
been translated into the Portuguese language and the Portuguese language version
shall control all questions of interpretation and performance hereof. If there
is any difference in meaning between any portion of the English version and any
other version, the Portuguese version shall prevail. Unless otherwise
specifically required by Brazilian LAW or by written agreement of the PARTIES or
as otherwise provided herein, all notices and other communications required or
permitted under this AGREEMENT shall be made in the English language.

 

[Signature Page Follows]

 

38

 

 

IN WITNESS WHEREOF the PARTIES hereto have caused this AGREEMENT to be executed
by their duly authorized officers upon the date set out below.

 

Fundação Oswaldo Cruz (on behalf of itself and the Immunobiological  Technology
Institute (Bio-Manguinhos))       By: /s/ Paulo Gadelha         Name:   Paulo
Gadelha   Title: President         Date:             Protalix Ltd.         By:
/s/ David Aviezer         Name: David Aviezer   Title: President and CEO        
Date:      

  

[Signature Page to Technology Transfer and Supply Agreement] 

 

39

 

 

APPENDIX I

 

PROTALIX TECHNOLOGY (INCLUDING SPECIFICATIONS)

 

[***]

 

[Appendix I]

 

 

 

APPENDIX II

 

TECHNOLOGY TRANSFER

[***]

 

[Appendix II]

 

 

APPENDIX III

 

FORM OF ACCEPTANCE CERTIFICATE

 

ACCEPTANCE CERTIFICATE

 

[DATE]

 

RE: Completion of Technology Transfer Stage [#]

 

Reference is hereby made to the Technology Transfer Agreement by and between
PROTALIX LTD., a limited liability company incorporated under the laws of Israel
with offices located at 2 Snunit Street, Science Park, P.O.B 455, Carmiel 20100,
Israel (“Protalix”) and FUNDAÇÃO OSWALDO CRUZ, an agency of the Brazilian
Ministry of Health organized under the laws of Brazil, including its
manufacturing unit “BIO-MANGUINHOS”, with registered offices at Avenida Brasil,
4365, Manguinhos, Rio de Janeiro, RJ, Cep 21045-900, Brazil, CGC NI
33.781.055/0001-35 (the “Agreement”). All capitalized terms contained herein
shall have the meaning ascribed to such terms in the Agreement. Pursuant to the
Agreement, PROTALIX and FIOCRUZ hereby acknowledge and agree that (i) the
COMPLETION REQUIREMENTS of STAGE [X] of the TECHNOLOGY TRANSFER have been
achieved, (ii) PROTALIX has fulfilled its obligations with respect to STAGE [X],
including the TECHNOLOGY TRANSFER, supply of the SUPPLIED MATERIALS, and any
technical assistance and training for such STAGE, and (iii) STAGE [X] is now
complete and the Parties can proceed to STAGE [X+1].

 

PROTALIX LTD. FUNDAÇÃO OSWALDO CRUZ     By:   By:   Print Name: Print Name:  
Date: Date:

  

[Appendix III]

 

 

APPENDIX IV – PURCHASE ORDER

 

[***]

 

[Appendix IV]

 

 

APPENDIX V

 

PFIZER APPROVAL

To

Agência Nacional de Vigilância Sanitária (ANVISA/MS)

 

DECLARATION OF IMPORT AUTHORIZATION

BY LEGAL ENTITY WHICH DOES NOT HOLD REGULARIZATION BEFORE ANVISA

(Legal Basis: RDC Nº 81/08 – CHAPTER VII – ITEM 7B)

 

REFERENCE: Import License/IL nº _____/_________________-________

 

The company Laboratórios PFIZER Ltda., with (address), duly regularized before
ANVISA – Agência Nacional de Vigilância Sanitária under Nº ___________,
represented by its Legal Representative ______________________________ and Legal
Responsible ______________________________, and by its Technical Responsible
_______________________________, undersigned, grants authorization to import,
directly from its supplier Protalix Ltd., the product indicated below, and which
holds the regularization document before Ministério da Saúde/Agência Nacional de
Vigilância Sanitária.

 

Authorized Importer:

Fiocruz – Instituto de Tecnologia em Imunobiológicos, Bio-Manguinhos

 

CNPJ nº 33.781.055/0015-30

 

 

Description of the health product: Registration nº at ANVISA Term

____________________________________

 

 

 

_________________________ ________________

In compliance with the determination of RDC nº 81/08, we authorize exclusively
the importer mentioned above to use the abovementioned register, and, therefore,
its transfer is prohibited.

 

We expressly assume the commitment to and compliance with the standards and
procedures of health legislation, as well as the science of the penalties to
which we will be subject, pursuant to Law No. 6437, August 1977.

 

Legal Representative: ___________________

 

Legal Responsible:___________________

 

Technical Responsible: ___________________

 

Valid for 90 days from issuance

 

Rio de Janeiro, __________________________.

  

      Legal Representative   Legal Responsible





_____________________________

Technical Responsible

[Appendix V]

 

 

APPENDIX VI - LETTER OF CREDIT

 

[***]

 

[Appendix VI]

 

 

APPENDIX VII

 

ACCOUNT INFORMATION

 

[***]

 

[Appendix VII]

 

 

APPENDIX VIII

PHARMACOVIGILANCE AGREEMENT

 

[***]

 

[Appendix VIII]

 

  

EXHIBIT A

 

AMINO ACID SEQUENCE FOR DRUG SUBSTANCE

 

  EFARPCIPKS FGYSSVVCVC NATYCDSFDP PTFPALGTFS RYESTRSGRR MELSMGPIQA 61
NHTGTGLLLT LQPEQKFQKV KGFGGAMTDA AALNILALSP PAQNLLLKSY FSEEGIGYNI 121 IRVPMASCDF
SIRTYTYADT PDDFQLHNFS LPEEDTKLKI PLIHRALQLA QRPVSLLASP 181 WTSPTWLKTN GAVNGKGSLK
GQPGDIYHQT WARYFVKFLD AYAEHKLQFW AVTAENEPSA 241 GLLSGYPFQC LGFTPEHQRD FIARDLGPTL
ANSTHHNVRL LMLDDQRLLL PHWAKVVLTD 301 PEAAKYVHGI AVHWYLDFLA PAKATLGETH RLFPNTMLFA
SEACVGSKFW EQSVRLGSWD 361 RGMQYSHSII TNLLYHVVGW TDWNLALNPE GGPNWVRNFV DSPIIVDITK
DTFYKQPMFY 421 HLGHFSKFIP EGSQRVGLVA SQKNDLDAVA LMHPDGSAVV VVLNRSSKDV PLTIKDPAVG
481 FLETISPGYS IHTYLWHRQD LLVDTM      

 

[Exhibit A]

 

 

EXHIBIT B

 

PROTALIX PATENT SCHEDULE

 

[***]

 

 

 

 

EXHIBIT C

 

APPLICABLE TAXES AND FEES

 

A [***]% tax will be withheld from payments for services made by FIOCRUZ
pursuant to Section 7.4.5.

 

There are no withholding or other taxes applicable to any payments required to
be made by FIOCRUZ under this AGREEMENT, including those made for the purchase
of PRODUCTS during each STAGE of the TECHNOLOGY TRANSFER.

 

 



 

